Present:   All the Justices

RGR, LLC
                                            OPINION BY
v.   Record No. 130633             CHIEF JUSTICE CYNTHIA D. KINSER
                                         OCTOBER 31, 2014 1
GEORGIA SETTLE, PERSONAL
REPRESENTATIVE OF THE ESTATE
OF CHARLES E. SETTLE, SR., DECEASED

           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                      Mary Grace O'Brien, Judge

      In this wrongful death action arising out of a collision at

a private railroad crossing, RGR, LLC, (RGR) appeals the jury's

verdict awarding $2.5 million to Georgia Settle (Mrs. Settle)

for the death of her husband, Charles E. Settle, Sr. (Settle).

We conclude that the circuit court did not err in holding that

RGR owed a duty of reasonable care to Settle or in instructing

the jury on that duty, and in finding that Settle was not

contributorily negligent as a matter of law and that RGR's

negligence was a proximate cause of the collision.    We therefore

will affirm the circuit court's judgment sustaining the jury's

verdict.   We also conclude, however, that the circuit court

erred in calculating the offset required under Code § 8.01-35.1.

                      I.   FACTS AND PROCEEDINGS

      In October 2004, Settle was fatally injured when a train

owned and operated by Norfolk Southern Corporation (Norfolk

      1
       The Court withdrew the prior opinion rendered June 5,
2014, reported at 288 Va. 1, 758 S.E.2d 215 (2014), after
granting a petition for rehearing by Order dated August 1, 2014.
Southern) struck the dump truck he was operating.    At the time

of the collision, Settle was traveling on Kapp Valley Way, a

private road that crosses railroad tracks owned by Norfolk

Southern. 2   Because the railroad crossing was private, it was

controlled with only "crossbuck signs."    There were no stop

signs, warning signals, or barriers.

     Adjacent to the railroad tracks, the defendant, RGR,

operated a business offloading lumber from train cars and

reloading it onto tractor-trailers. 3   On the date of the

accident, RGR's lumber was stacked near the railroad tracks and

seven feet inside Norfolk Southern's 30-foot right-of-way.      The

edge of the lumber stacks was 23 feet from the center of the

tracks.   The collision occurred after Settle traveled past the

lumber stacks and started to cross the railroad tracks.      The

train hit the front side of Settle's truck.

     Mrs. Settle, as personal representative of her deceased

husband's estate, filed this wrongful death action seeking

compensatory damages and named in her fourth amended complaint

RGR, Norfolk Southern, and two other commercial business

entities as defendants.    Mrs. Settle alleged that the defendants

created a hazardous condition by stacking lumber near the

     2
       The scene of the accident is shown in the photograph
appended to this opinion.
     3
       RGR had operated its business at that location for 34
years and was leasing the property on which its business was
situated at the time of the accident.
                                  2
railroad tracks, breached their duty of reasonable care to

Settle by blocking the view of those traveling on Kapp Valley

Way, and failed to take reasonable steps to make the railroad

crossing safe. 4   As a result, Settle, according to the

allegations, could not see the approaching train in sufficient

time to stop and avoid the collision.

     Prior to trial, RGR filed a demurrer, arguing that Mrs.

Settle failed to set forth facts that, if proven, would

establish that RGR owed a duty to Settle or that it breached any

duty owed to Settle.    In support, RGR argued that Settle was a

stranger to its business, was fatally injured on a third-party's

property, and thus no duty arose.     RGR also asserted that Mrs.

Settle's allegations established that Settle was contributorily

negligent as a matter of law. The circuit court overruled the

demurrer. 5




     4
       Before trial, the claim against Norfolk Southern was
settled, and the claims against the other two defendants were
dismissed with prejudice.
     The fourth amended complaint also included a claim for
negligence per se and sought punitive damages. The circuit
court sustained RGR's demurrer and dismissed the negligence per
se claim and request for punitive damages without leave to
amend.
     5
       RGR also filed a motion to limit Mrs.   Settle's evidence to
a "concerted action/joint enterprise" theory   of liability, which
the circuit court denied on the grounds that   Mrs. Settle
included allegations that RGR was jointly or   individually
liable.
                                  3
        At trial, the parties stipulated to certain facts.   A third

party owned Kapp Valley Way, and Norfolk Southern owned both the

railroad tracks on which the accident occurred and a right-of-

way that extended 30 feet in each direction from the center of

the tracks.    Norfolk Southern's trains came from both directions

on the tracks that crossed Kapp Valley Way, and its trains did

not come at the same time every day.     The particular train that

struck Settle's truck was traveling at approximately 45 miles

per hour and was composed of three engines and more than 100

cars.    Settle's dump truck was 30 feet in length and measured

eight feet from its front end to the back of the interior of the

cab.    At the time of the accident, Settle's truck was loaded

with 13.21 tons of gravel that he was delivering to a county

sewer system pipeline construction site.     Settle held a

commercial driver's license (CDL) and was employed as a dump

truck driver.

        Settle was driving southbound on Kapp Valley Way (from left

to right in the photograph) toward the railroad crossing.      The

train was traveling east (from bottom to top in the photograph),

approaching Settle from his right.     RGR's lumber stacks were

situated on the north side of the tracks at the corner where

Kapp Valley Way crosses the railroad tracks.     According to a

representative from Norfolk Southern, the sightline at the point

where Kapp Valley Way crosses the railroad tracks extended 800

                                   4
feet to the west, the direction from which the train came that

struck Settle's truck, and 600 feet to the east.

     The Norfolk Southern representative also testified

regarding the right-of-way.   He stated that Norfolk Southern’s

right-of-way was property the company owned adjacent to the

railroad tracks.   According to the representative, the right-of-

way "serve[d] multiple purposes[,] the most important" of which

was safety.   The representative explained that "maintain[ing]

clear sight distance" was one of the purposes regarding safety:

"A right-of-way allows . . . both our locomotive train crews and

the public to safely proceed across the tracks."      He further

testified that RGR’s lumber "was not supposed to be stored in

the right-of-way."

     Receipts from Settle's deliveries on the day of the

accident reflected that he was making his seventh trip to

deliver gravel to the construction site when the collision

occurred.   One of Settle's co-employees, who had also driven

over the crossing on Kapp Valley Way numerous times, testified,

via deposition, that his usual practice was not to stop at the

crossing but simply to slow down, check for a train, and proceed

over the tracks if a train was not present.      The employee stated

that it was possible to stop before reaching the tracks if a

train was approaching but that he had never come to a complete

stop before crossing the tracks.       According to the employee,

                                   5
"you couldn't see like you should" and if the lumber stacks were

"out of the way, it would have been a whole lot better."   He

also stated that no one ever complained to RGR or Settle's

employer about the lumber stacks' obstructing the view of the

railroad tracks from Kapp Valley Way.

     Timothy Weston, the owner of a commercial truck repair

company, testified for Mrs. Settle as an expert on the operation

of the dump truck Settle was driving when he was fatally

injured.   According to Weston, a truck like Settle's, if fully

loaded, will accelerate in first gear from a stationary position

at the speed of one-to-two miles per hour.   In second gear, the

truck, according to Weston, will increase its speed to two-to-

three miles per hour and will travel at five miles per hour in

third gear.    In this particular type of truck, shifting between

gears requires the driver to "push the clutch in, put the truck

in neutral, [and] push the clutch back in," timing it "with the

engine speed [and] decreasing the rpm of the engine . . . when

you go into gear."   According to Weston, if the driver misses a

gear, the truck is in neutral, and if fully loaded, will stop.

Weston stated that, "[i]n a panic," a driver will "miss [a gear]

every time."   Weston approximated that coming to a complete stop

with a full load while traveling five miles per hour would




                                  6
require about ten feet. 6   Weston also testified that due to

various noises inside the cab of the truck while driving, it is

difficult to hear noises outside the cab.

     Jose Mendosa was driving a box truck on the opposite side

of the tracks, traveling northbound on Kapp Valley Way (from

right to left in the photograph).     Mendosa and his passenger,

Luis Bonilla, testified that they saw the train approaching from

the railroad crossing at Route 15, to their left, and stopped

their truck at the crossing. 7   Mendosa and Bonilla both stated

that they heard the train's horn once, before the train reached

the Route 15 crossing, but denied that the train blew its horn

again from the time it crossed Route 15 until it hit Settle's

truck.   Mendosa saw Settle's truck approaching the crossing and

stated that Settle was traveling "very slowly," about five miles

per hour.   Mendosa and Bonilla both attempted to get Settle's

attention by waving their arms at him as he neared the crossing,

but neither could see Settle's face through his truck's

windshield.   Mendosa also testified that he had crossed the




     6
       The parties agreed that five miles per hour equals 7.33
feet per second, and the circuit court took judicial notice that
the average driver's "perception-reaction time" is 1.5 seconds.
     7
       The record does not reflect the distance between the
railroad crossing at Route 15 and the Kapp Valley Way crossing.
Testimony and several photographic exhibits, however,
demonstrate that there is a curve in the track between Route 15
and the Kapp Valley Way crossing.
                                  7
track on Kapp Valley Way several times that day and that "it was

difficult to see because of the lumber piles."

     Danny Humphreys owned a business on Kapp Valley Way and was

driving a pick-up truck that stopped behind Mendosa and Bonilla

at the crossing.   Humphreys stated that he did not hear the

train but that his windows were rolled up, he was on the

telephone, and his air-conditioning was running.   Humphreys also

had traveled on Kapp Valley Way many times the day of the

accident and testified that, when approaching the crossing as

Settle did, he could not see the tracks to the right because of

the lumber stacks.   According to Humphreys, one could only see

whether a train was approaching "[w]hen you get to the edge of

the lumber pile" and that "you would have to kind of look around

the corner."   In addition, because the Kapp Valley Way crossing

was only one lane wide, a driver had to stop if other vehicles

were present and take turns crossing the railroad tracks.   In

Humphreys' experience, most of the trains that crossed Kapp

Valley Way came from the east heading west (from top to bottom

in the photograph), i.e., in the opposite direction as the train

that struck Settle's truck.

     Michael White was employed by RGR and was working outside

in the lumber yard when the accident occurred.   Although White

did not witness the accident, he testified that he heard the

train's horn before it crossed Route 15 and then heard a screech

                                 8
and a bang from the accident perhaps 30 seconds later.   Michael

Lawson, White's supervisor, was also outside and likewise

estimated that about 30 seconds elapsed between the time the

train blew its horn and the accident occurred.

     Roger Janney, the conductor of the Norfolk Southern train

that struck Settle's truck, testified that the engineer blew the

train's horn and started slowing the train as it approached the

Route 15 crossing.   Between the Route 15 crossing and the Kapp

Valley Way crossing, Janney stated, the engineer again blew the

horn sequence of "two more longs, a short and a long."   Janney

said that as the train "came around the curve" after crossing

Route 15 and approached the Kapp Valley Way crossing, he saw

Settle's truck come into sight from behind a building.   Janney

next saw Settle as the front of his truck appeared from behind

the lumber stacks.   According to Janney, Settle was looking

straight ahead.   Janney could not estimate Settle's speed but

stated that the truck was moving slowly.   Thomas Street, the

train's engineer, also claimed that he blew the train's horn

before reaching Route 15, again blew the "two longs, a short and

a long" sequence after Route 15, continued blowing the horn

until the moment of impact, and in fact broke the horn handle

doing so.   Street stated that he saw Settle twice before his

truck reached the crossing, that Settle was looking straight



                                 9
ahead when he entered the crossing, and that Settle was driving

about two-to-four miles per hour.

     Richard Young, testifying for RGR as an expert on drivers

with a CDL, stated that such a driver would be required to stop

at the crossing adjacent to the lumber stacks because the driver

would not be able to see if a train was coming until he or she

was within 15 feet of the tracks.      Young conceded, however, that

a driver would not be required to stop if, using ordinary care,

the driver believed there was no train coming.     Young also

agreed that "commercial drivers should not stop closer than 15

feet from the rail crossing" to protect the safety of such

drivers.

     According to White, RGR's owners visited the site

infrequently and never instructed him or Lawson, the two

employees responsible for the day-to-day operations of the

facility, as to where to stack the lumber offloaded from the

trains or how high to stack it.    Lawson believed that Norfolk

Southern's right-of-way extended only 20-25 feet on each side of

the tracks and that RGR’s lumber stacks were not encroaching on

the right-of-way.   Lawson conceded, however, that he never

checked to be sure about the width of the right-of-way, and one

of RGR's owners testified that prior to the accident, RGR knew

the right-of-way extended 30 feet from the center of the tracks.

That owner also conceded that the lumber stacks "needlessly

                                  10
cut[ ] down the visibility of a motorist" traveling on Kapp

Valley Way.

        At the close of Mrs. Settle's evidence and again at the

close of all the evidence, RGR moved to strike.     RGR argued that

it owed no duty to Settle because he was not on RGR's property

and was injured by a third party.      According to RGR, Settle's

"status" with respect to RGR's property had "never been

established," and RGR's only duty with respect to the lumber

stacks was owed to Norfolk Southern, not Settle.     RGR also

maintained that the evidence established that Settle was

contributorily negligent as a matter of law because he never

looked to see if a train was approaching and his failure to do

so, not RGR's lumber stacks, was a proximate cause of the

accident.    The circuit court denied the motions to strike,

finding that RGR owed a duty of ordinary care and stating that

"[t]here are too many variables that have been introduced . . .

with regard to speed, distance, [and] times crossed" that

rendered the question of contributory negligence one for the

jury.

        Over RGR's objection, the circuit court instructed the jury

that "[i]n the absence of evidence to the contrary, it is

presumed that an owner or vendor of lands knows the area and

boundaries of such, and whether an encumbrance is on his or her

property or adjacent property."    The court also instructed the

                                  11
jury, again over RGR's objection, that "[e]very person has the

duty to exercise ordinary care in the use and maintenance of its

property to prevent injury or death to others."

     The jury returned a verdict for Mrs. Settle in the amount

of $2.5 million, along with pre-judgment interest from

October 12, 2008.   RGR filed a motion to set aside the verdict,

again raising its arguments related to duty, contributory

negligence, and proximate cause.     In the alternative, RGR

requested a new trial or a remittitur of the verdict.     The

circuit court denied RGR's motions.

     On mutual agreement of both parties, however, the circuit

court suspended entry of the final order to address the parties'

disagreement on how to calculate the offset of the $500,000

settlement Mrs. Settle obtained from Norfolk Southern, pursuant

to Code § 8.01-35.1(A)(1).   Mrs. Settle claimed that the

provisions of Code 8.01-35.1(A)(1) require that the settlement

amount be deducted from the sum of the $2.5 million verdict plus

the prejudgment interest awarded by the jury.    RGR, on the other

hand, argued that the amount of the settlement between Norfolk

Southern and Mrs. Settle should be subtracted from the $2.5

million jury award, with prejudgment interest then calculated on

the difference.

     The circuit court agreed with Mrs. Settle and, in a final

order, held that the "amount recovered" under Code § 8.01-

                                12
35.1(A)(1) included "both the principal amount awarded by the

jury of $2.5 million plus the prejudgment interest also awarded

by the jury," which totaled $3,085,205.48.   The court reduced

that sum by the amount of the settlement with Norfolk Southern,

entered judgment against RGR in the amount of $2,585,205.48, and

awarded "post-judgment statutory interest . . . on the principal

verdict amount of $2,500,000.00 from" the date of the verdict

until paid.   This appeal followed.

                           II.   ANALYSIS

     On appeal, RGR asserts that it owed no duty to Settle and

that the circuit court erred in instructing the jury with

respect to the issue of duty.    RGR next argues that Settle was

contributorily negligent as a matter of law and that his

negligence, and not its lumber stacks, was the proximate cause

of the accident.   Finally, RGR asserts that the circuit court

erred in calculating the offset required by Code § 8.01-35.1.

We will address the issues in that order.

     A.   Duty and Jury Instructions

     RGR contends that it owed no duty to Settle as a third

party traveling on a private road located on private property

adjacent to the property on which it conducted its business.     It

asserts that Virginia does not recognize a duty of reasonable

care with regard to obstructions on private property that do not

"touch upon or invade the private road" nor a duty to protect

                                 13
"mere sight lines."   RGR claims that the jury instructions thus

were erroneous because the instructions allowed the case to

proceed on a premises liability theory.

     "[W]hether a legal duty in tort exists is a pure question

of law" reviewed de novo on appeal.   Volpe v. City of Lexington,

281 Va. 630, 636, 708 S.E.2d 824, 827 (2011) (internal quotation

marks omitted).   Likewise, we review de novo whether a jury

instruction accurately states the law.    Hawthorne v. VanMarter,

279 Va. 566, 586, 692 S.E.2d 226, 238 (2010).   In considering

whether an instruction was properly given, "our responsibility

is to see that the law has been clearly stated and that the

instructions cover all issues which the evidence fairly raises."

Bennett v. Sage Payment Solutions, Inc., 282 Va. 49, 55, 710
S.E.2d 736, 740 (2011) (internal quotation marks and citation

omitted).   "[A] litigant is entitled to jury instructions

supporting his or her theory of the case if sufficient evidence

is introduced to support that theory and if the instructions

correctly state the law."   Id. (internal quotation marks

omitted).

     "[N]egligence is the violation of a legal duty which one

owes to another, and where there is no legal duty there is no

actionable negligence."   Veale v. Norfolk & Western Ry. Co., 205
Va. 822, 825, 139 S.E.2d 797, 799 (1965).   "'Negligence, in law,

involves the conception of a duty to act in a certain way toward

                                14
others, and a violation of that duty by acting otherwise.'"

Cleveland v. Danville Traction & Power Co., 179 Va. 256, 260, 18
S.E.2d 913, 915 (1942) (quoting Cooke v. Elk Coach Line, Inc.,

180 A. 782, 783 (Del. Super. Ct. 1935)).   Thus, "[a]n action for

negligence only lies where there has been failure to perform

some legal duty which the defendant owes to the party injured."

Balderson v. Robertson, 203 Va. 484, 487-88, 125 S.E.2d 180, 183

(1962) (internal quotation marks omitted) (collecting cases).

     General negligence principles require a person to exercise

due care to avoid injuring others.   Overstreet v. Security

Storage & Safe Deposit Co., 148 Va. 306, 317, 138 S.E. 552, 555

(1927) (recognizing a duty "owed to mankind generally . . .    not

to do any act which a person of ordinary prudence could

reasonably apprehend, as a natural and probable consequence

thereof, would subject [another person] to peril"); Charles E.

Friend, Personal Injury Law in Virginia § 1.1.1., at 2 (3rd ed.

2003) ("There is . . . a general duty not to injure others

[that] arises whenever [a] defendant's conduct creates a risk of

harm to others.").   The "broad common law maxim" sic utere tuo

ut alienum non laedas requires that "one must so use his own

rights as not to infringe upon the rights of another."    Cline v.

Dunlora South, LLC, 284 Va. 102, 107, 726 S.E.2d 14, 17 (2012).

Recognition that "a duty of care is ordinarily owed to avoid

conduct that creates risks of harms to others" is the majority

                                15
view of both courts and commentators.   2 Dan B. Dobbs, The Law

of Torts § 251, at 2-3 (2d ed. 2011) ("[W]here the defendant by

some action on his part, creates, maintains, or continues a risk

of physical harm, the general standard or duty is the duty of

reasonable care, that is, the duty to avoid negligent

conduct.").

     This general duty is owed to those within reach of a

defendant's conduct.

          [W]henever one person is by circumstances
          placed in such a position with regard to
          another . . . that if he did not use
          ordinary care and skill in his own conduct
          with regard to those circumstances, he would
          cause danger of injury to the person or the
          property of the other, a duty arises to use
          ordinary care and skill to avoid such
          injury.

Southern States Grain Mktg. Coop. v. Garber, 205 Va. 757, 761,

139 S.E.2d 793, 796 (1965) (quoting Standard Oil Co. v.

Wakefield, 102 Va. 824, 832, 47 S.E. 830, 832 (1904)).

     With regard to property, the common law requires that

"'every person [must] exercise ordinary care in the use and

maintenance of his own property to prevent injury to others.'"

Perlin v. Chappell, 198 Va. 861, 864, 96 S.E.2d 805, 808 (1957)

(quoting Rice v. Turner, 191 Va. 601, 605, 62 S.E.2d 24, 26




                               16
(1950)); 8 accord Standard Oil Co., 102 Va. at 828, 47 S.E. at 831

(recognizing the "duty of every man to so use his own property

as not to injure the persons or property of others").

          [The] person in possession of property . . .
          has a privilege to make use of the land for
          his own benefit[.] [B]ut . . . this
          privilege is qualified by a due regard for
          the interests of others who may be affected
          by it. The possessor's right is therefore
          bounded by principles of reasonableness, so
          as to cause no unreasonable risk of harm to
          others in the vicinity.

W. Page Keeton, et al., Prosser & Keeton on Torts § 57, at 386

(5th ed. 1984); accord Cline, 284 Va. at 107, 726 S.E.2d at 17

(holding that the common law principle "sic utere tuo ut alienum

non laedas . . . precludes use of land so as to injure the

property of another"); Schulz v. Quintana, 576 P.2d 855, 856

(Utah 1978) ("A landowner may use his property as he sees fit,

subject, however, to having due regard for the safety of others

who may be affected by it.   The owner is under an obligation to

make such reasonable use of his property that it will not cause

unreasonable harm to others in the vicinity thereof."); see also

Justice v. CSX Trans., Inc., 908 F.2d 119, 123-24 (7th Cir.

1990) (applying common law duty that "a person may not use his

land in such a way as unreasonably to injure the interests of



     8
      Perlin and Rice both addressed negligence claims involving
personal injuries inflicted by cattle that had escaped from the
premises where they were confined.

                                17
persons not on his land - including owners of adjacent lands[,]

other landowners and the users of public ways" to a company that

placed obstacles blocking the view of a traveler approaching a

railroad crossing); Lawson v. Safeway Inc., 119 Cal. Rptr. 3d
366, 372-73 (Cal. Ct. App. 2010) (applying duty of ordinary care

to defendant when the defendant's parked truck obstructed the

view of motorists at an intersection); Langen v. Rushton, 360
N.W.2d 270, 275 (Mich. Ct. App. 1984) (holding that the

defendant had "a duty . . . to provide motorists . . . with an

unobstructed view" as they entered traffic); Boudreaux v. Sonic

Indus., Inc., 729 P.2d 514, 516-17 (Okla. Civ. App. 1986)

(applying the duty of a property owner "to maintain his property

in such a manner that . . . it does not create an unreasonable

hazard to travelers upon the abutting roadway," to a restaurant

whose sign obstructed the view of travelers because "it is

immaterial whether the injury is caused by physical contact or

by another means such as here").

     At common law, however, this duty did not extend to natural

conditions existing on land as opposed to artificial conditions

such as RGR's lumber stacks. 9   Compare Cline, 284 Va. at 106, 726

S.E.2d at 16 ("At common law, a landowner owed no duty to those

outside the land with respect to natural conditions existing on

     9
       No one suggests that the lumber stacks were anything other
than an artificial condition on RGR's land and Norfolk
Southern's right-of-way.

                                 18
the land, regardless of their dangerous condition."), with

Restatement (Second) of Torts § 364 (1965) ("A possessor of land

is subject to liability to others outside of the land for

physical harm caused by a structure or other artificial

condition on the land, which the possessor realizes or should

realize will involve an unreasonable risk of such harm.").

Likewise, an owner or possessor of land adjacent to a highway

has no common law duty to persons traveling on the highway with

regard to natural conditions on the land.   See Cline, 284 Va. at

109, 726 S.E.2d at 18 ("The duty owed by adjoining property

owners is to refrain from engaging in any act that makes the

highway more dangerous than in a state of nature or in the state

in which it has been left.") (emphasis added); Price v. Travis,

149 Va. 536, 542, 140 S.E. 644, 646 (1927) (observing that the

"duty of others is to abstain from doing any act by which any

part of the highway would become more dangerous to the traveler

than in a state of nature, than in the state in which the

[public entity] has left it") (emphasis added); see also

Driggers v. Locke, 913 S.W.2d 269, 272 (Ark. 1996) (holding that

a landowner had no duty to control vegetation on his land for

the benefit of users of an adjacent highway); Williams v. Davis,

974 So. 2d 1052, 1062 (Fla. 2007) (finding a landowner had no

duty to motorists with regard to natural conditions contained

wholly within the private property's boundaries); Pyne v.

                               19
Witmer, 512 N.E.2d 993, 997 (Ill. App. Ct. 1987) (refusing to

impose duty on a landowner to remove foliage on his property so

that motorists approaching an intersection could see other

motorists); Krotz v. CSX Corp., 496 N.Y.S.2d 190, 191 (N.Y. App.

Div. 1985) (finding no duty requiring a landowner to control

vegetation on property for the benefit of users of a public

highway).

     RGR does not dispute these common law tort principles

regarding duty.    Instead, it contends that this case erroneously

proceeded to the jury on a theory of premises liability.   On

brief, RGR states that it "agrees this is not a premises

liability case."    It claims, however, that the circuit court

nevertheless relied on premises liability precedent in several

of its holdings, including whether RGR owed a duty to Settle.

     RGR misconstrues Mrs. Settle's position and the circuit

court's holdings.   In her fourth amended complaint, Mrs. Settle

alleged that RGR, as well as the other named defendants, "owed a

duty of reasonable due care" to Settle "in the care,

maintenance, upkeep, [and] inspection" of both Norfolk

Southern's right-of-way and the property upon which the lumber

was stacked.   Mrs. Settle further alleged that the defendants

"breached their duties of reasonable care" to Settle by, among

other things, "allowing . . . stacks of lumber to exist such



                                 20
that they blocked the view of motorists approaching the Kapp

Valley Crossing."

     Moreover, the circuit court instructed the jury that

"[e]very person has the duty to exercise ordinary care in the

use and maintenance of its property to prevent injury or death

to others." 10    Based on the common law principles already

discussed with regard to duty, this instruction is a correct

statement of the law, and the circuit court did not err in

giving it.    See Perlin, 198 Va. at 864, 96 S.E.2d at 808;

Prosser & Keeton on Torts § 57, at 386.     The instruction

supports Mrs. Settle's theory of the case.      See Bennett, 282 Va.

at 55, 710 S.E.2d at 740.      It also demonstrates that premises

liability was not an issue and that the case was not tried on

that basis.      To suggest otherwise is simply incorrect.

     RGR also advances several other theories as to why it was

not subject to the common law duty outlined above.      Despite its


     10
       RGR also argues that the circuit court erred in giving
the jury instruction stating that "[i]n the absence of evidence
to the contrary, it is presumed that an owner or vendor of land
knows the area and boundaries of such, and whether an
encumbrance is on his or her property or adjacent property."
RGR asserts that the instruction pertained to a premises
liability theory for which there was no evidence. As the
circuit court stated, however, "the issue of where the right-of-
way [is] and the knowledge of the right-of-way [was] raised."
One of RGR's owners testified that RGR was unaware of the extent
and size of Norfolk Southern's right-of-way. This instruction
addressed that issue and did not allow the jury to find RGR
liable on a premises liability theory. The circuit court did
not err in giving it.

                                   21
statement on brief acknowledging that this case is not one of

premises liability, RGR nevertheless attempts to interject

premises liability concepts by arguing that it owed no duty to

Settle because he "was, at most, an invited guest using a

private roadway and a private railroad crossing on" another

entity's property. (Emphasis added.)   Regardless of Settle's

status in relation to the owner of Kapp Valley Way, we stated in

Dudley v. Offender Aid & Restoration of Richmond, Inc., 241 Va.
270, 401 S.E.2d 878 (1991), that "'[i]n order for the actor to

be negligent with respect to the other, his conduct must create

a recognizable risk of harm to the other individually, or to a

class of persons – as, for example, all persons within a given

area of danger – of which the other is a member.'"    Id. at 278,

401 S.E.2d at 882-83 (quoting Restatement (Second) of Torts §

281 cmt).   "[W]henever the circumstances . . . are such that an

ordinary prudent person could reasonably apprehend that, as a

natural and probable consequence of his act, another person

rightfully there will be in danger of receiving an injury, a

duty to exercise ordinary care to prevent such injury arises."

Overstreet, 148 Va. at 318, 138 S.E. at 555.

     The existence of this duty does not depend on proving a

particular relationship;

            it arises from that basic and necessary
            regulation of civilization which forbids any
            person because of his own convenience, to

                                 22
            recklessly, heedlessly or carelessly injure
            another. Nobody is permitted by the law to
            create with impunity a stumbling block, a trap, a
            snare or a pitfall for the feet of those
            rightfully proceeding on their way.

Louisville & Nashville R.R. Co. v. O'Neil, 119 Va. 611, 627, 89
S.E. 862, 866 (1916) (internal quotation marks omitted); see

also Friend, Personal Injury Law in Virginia § 1.1.1., at 2

("[T]he only 'relationship' which must exist is a sufficient

juxtaposition of the parties in time and space to place the

plaintiff in danger from the defendant's acts.").

     Settle was "within a given area of danger" created by the

location of RGR's lumber stacks.      The lumber was situated within

Norfolk Southern's right-of-way and obstructed the sight line of

motorists on Kapp Valley Way as they approached the railroad

crossing.   Dudley, 241 Va. at 278, 401 S.E.2d at 883.     One of

the purposes of the railroad's right-of-way was to maintain

clear sight lines for motorists and the train crew.     Settle was

also "rightfully" traveling on Kapp Valley Way within feet of

RGR's lumber stacks at the time of the accident.      Overstreet,
148 Va. at 318, 138 S.E. at 555.      Thus, RGR owed a duty to

Settle to exercise ordinary care.      See id.

     RGR next argues that this Court has never "recogniz[ed] a

duty to protect mere sight lines."     RGR is correct that we have

never found a duty of owners or possessors of land to protect

the sight lines of motorists traveling on adjacent roadways, and

                                 23
we make no such holding here.   Rather, we affirm what has been

consistently recognized: one has a duty to exercise ordinary

care in the use and maintenance of one's property to prevent

injury to others.   See Perlin, 198 Va. at 864, 96 S.E.2d at 808.

The negligent act in this case was RGR's obstruction of the

sight line at the railroad crossing by stacking its lumber

within Norfolk Southern's right-of-way, an area designed to

maintain clear sight lines for motorists and the train crew.

Applying the common law duty to particular factual settings,

however, does not necessarily result in liability in all

instances.   See Boggs v. Plybon, 157 Va. 30, 38, 160 S.E. 77, 80

(1931) ("[S]ome particular act which would be actionable

negligence under one set of circumstances [will] give no basis

for recovery in another."); Smith v. Lamar, 212 Va. 820, 823,

188 S.E.2d 72, 74 (1972) ("The amount or degree of diligence and

caution which is necessary to constitute reasonable or ordinary

care depends on the circumstances and the particular

surroundings of each specific case."); Dobbs, The Law of Torts §

253, at 10 ("[J]udges must follow the reasonable care standard,

leaving it to juries to apply the reasonable person standard to

particular conduct.").

     Instead, the question whether under a particular set of

facts one is liable for obstructing the sight line of a

traveling motorist raises the issues of breach of duty for

                                24
failure to exercise ordinary care in the circumstances and

proximate causation.   Whether a duty to exercise ordinary care

is owed does not depend on those issues and their resolution by

the factfinder.   In other words, in framing the duty question as

whether a "duty to protect . . . sight lines" is recognized, RGR

attempts to transform factual determinations about breach and

proximate causation to be resolved by the factfinder into a

legal determination made by the trial court as a matter of law.

While "[t]he law determines the duty, . . . the jury, upon the

evidence, determines whether the duty has been performed."

Commonwealth v. Peterson, 286 Va. 349, 357, 749 S.E.2d 307, 311

(2013) (internal quotation marks omitted); see Whitt v.

Silverman, 788 So. 2d 210, 221 (Fla. 2001) ("[T]he imposition of

a duty is nothing more than a threshold requirement that if

satisfied, merely opens the courthouse doors.") (internal

quotation marks omitted).   The law of negligence constantly

requires juries to apply general principles of duty to

particular factual scenarios.   See Cline, 284 Va. at 113, 726

S.E.2d at 20 (Lemons, J., dissenting) (rejecting a landowner's

specific duty to inspect trees in favor of a "simple application

of ordinary negligence principles [and] imposing a duty of

reasonable care upon all landowners").   This case is no

different.



                                25
     Similarly, RGR's argument that it owed no duty to Settle

because RGR had no "actual or constructive knowledge" that the

lumber stacks created a dangerous condition is without merit.

Although RGR again uses nomenclature usually associated with

premises liability, see Culpepper v. Neff, 204 Va. 800, 804, 134
S.E.2d 315, 318-19 (1964) ("[a]ctual or constructive knowledge

on the part of the owner of a defect causing the injury is

necessary to render him liable" to a business invitee), the

proper question is one of foreseeability and pertains to what

constitutes negligence, not to whether a duty to exercise

ordinary care exists.

     Actionable negligence requires that

          there must be a legal duty, a breach thereof
          and a consequent injury which could have
          been reasonably foreseen by the exercise of
          reasonable care and prudence, and where
          there is no breach or violation of a legal
          duty to take care for the safety of the
          person or property of another there can be
          no actionable negligence.

Atlantic Co. v. Morrisette, 198 Va. 332, 333, 94 S.E.2d 220,

221-22 (1956) (collecting cases); see also Virginia Elec. &

Power Co. v. Savoy Constr. Co., 224 Va. 36, 46, 294 S.E.2d 811,

818 (1982) ("Foreseeability is relevant to a determination of

proximate cause."); Maroulis v. Elliott, 207 Va. 503, 509-10,

151 S.E.2d 339, 344 (1966) ("Liability ensues when injury

results from a risk or hazard which may be reasonably foreseen,


                               26
although the precise injury may not be foreseen."); Limberg v.

Lent, 206 Va. 425, 426, 143 S.E.2d 872, 873 (1965) (noting that

"the defendant did not fail to observe a duty owed . . . if it

was not reasonably foreseeable that the defendant's actions

might cause injury"); Cleveland, 179 Va. at 259, 18 S.E.2d at

915 ("[F]oreseeability of injury to one to whom duty is owed is

of the very essence of negligence" and "[i]f injurious

consequences are not foreseen as result of the conduct, then

that conduct is not negligence.").

          Generally the test for negligence is whether
          the act or omission was done in the exercise
          of reasonable care. Whether reasonable care
          was exercised depends upon what a reasonably
          prudent person, with knowledge of the
          circumstances, ought to have foreseen in
          regard to the consequences of his act or
          omission. However, the precise nature of
          the consequences need not be foreseen. "It
          is enough if the act [or omission] is such
          that the party ought to have anticipated
          that it was liable to result in injury to
          others."

Barnette v. Dickens, 205 Va. 12, 16, 135 S.E. 109, 112 (1964)

(quoting Norfolk & W. Ry. Co. v. Whitehurst, 125 Va. 260, 264,

99 S.E. 568, 569 (1919)).   In sum, whether RGR breached its duty

of ordinary care by stacking its lumber within Norfolk

Southern's right-of-way because it was "reasonably foreseeable

that [its] actions might cause injury," Limberg, 206 Va. at 426,

143 S.E.2d at 873, must be distinguished from the question

whether a duty existed.

                                27
      In accord with these principles, the jury was instructed

that RGR was "not required to have anticipated or foreseen the

precise injury or death that occurred, but it is sufficient that

a reasonably prudent person would have anticipated or foreseen

that some injury might probably result from the negligent act."

RGR does not challenge this instruction.

      Moreover, RGR's employee testified that the number of

travelers using Kapp Valley Way and the railroad crossing had

increased due to the construction project, and that the project

had been ongoing for "quite some time."     One of RGR's owners

admitted that RGR knew the width of Norfolk Southern's right-of-

way. 11    In addition, numerous witnesses testified that the lumber

stacks blocked motorists' view of the railroad tracks.     Given

this testimony, the jury was entitled to infer that RGR breached

its duty of reasonable care because a reasonably prudent person

ought to have foreseen the consequences of stacking the lumber

within Norfolk Southern's right-of-way at the point where Kapp

Valley Way crosses the railroad tracks.

      Fundamentally, RGR's position that it owed no duty to

Settle would result in the wholesale rejection of a duty to

exercise ordinary care in circumstances such as those here and

would absolve one of liability for negligence no matter how


      11
       Norfolk Southern's right-of-way is also a matter of
public record.
                                   28
dangerous the conduct or foreseeable the injury.    See Cleveland,
179 Va. at 259, 18 S.E.2d at 915; Dobbs, The Law of Torts § 253,

at 9 ("Elevating a decision about particular facts to a no-duty

rule will . . . exclude[e] liability not only in the particular

case but also in others that are quite different on their facts

and may call for a different result.").    We decline RGR's

invitation to make such a ruling.    Therefore, we conclude that

the circuit court did not err in holding that RGR had "the duty

to exercise reasonable care in the use and maintenance of its

property to prevent injury or death to others" and in so

instructing the jury.

     B.   Contributory Negligence

     RGR next contends that the circuit court erred in refusing

to grant its motions to strike because the evidence established,

as a matter of law, that Settle was contributorily negligent for

failing to look and listen for the train.    As the prevailing

party in the trial court, Mrs. Settle is entitled to have the

evidence and all inferences reasonably drawn from it viewed in

the light most favorable to her.     Norfolk S. Ry. Co. v. Rogers,

270 Va. 468, 478, 621 S.E.2d 59, 65 (2005).    Armed with a jury

verdict approved by the circuit court, Mrs. Settle occupies the

"most favored position known to the law."     Bennett, 282 Va. at

54, 710 S.E.2d at 739 (internal quotation marks omitted).     The

circuit court's judgment "is presumed to be correct, and we will

                                29
not set it aside unless the judgment is plainly wrong or without

evidence to support it."     Id.

     "Contributory negligence is an affirmative defense that

must be proved according to an objective standard whether the

plaintiff failed to act as a reasonable person would have acted

for his own safety under the circumstances.    The essential

concept of contributory negligence is carelessness."    Jenkins v.

Pyles, 269 Va. 383, 388, 611 S.E.2d 404, 407 (2005) (citations

omitted); accord Sawyer v. Comerci, 264 Va. 68, 74, 563 S.E.2d
748, 752 (2002); Ponirakis v. Choi, 262 Va. 119, 124, 546 S.E.2d
707, 710 (2001).   The defendant has the burden to prove

contributory negligence by "the greater weight of the evidence."

Sawyer, 264 Va. at 75, 563 S.E.2d at 752.

     "[J]ust as a plaintiff is required to establish a prima

facie case of negligence, a defendant who relies upon the

defense of contributory negligence must establish a prima facie

case of the plaintiff's contributory negligence."    Id. at 75,

563 S.E.2d at 753.   To do so, a defendant must show that the

plaintiff was negligent and that such negligence was a proximate

cause of the accident.     Rascher v. Friend, 279 Va. 370, 375, 689
S.E.2d 661, 664-65 (2010).    These are questions of fact to be

decided by the factfinder unless "reasonable minds could not

differ about what conclusion could be drawn from the evidence."



                                   30
Jenkins, 269 Va. at 388-89, 611 S.E.2d at 407 (collecting

cases).

     On appeal, however, a defendant has a heavier burden.

Wright v. Norfolk & W. Ry. Co., 245 Va. 160, 170, 427 S.E.2d
724, 729 (1993).   A defendant "must show that there is no

conflict in the evidence on contributory negligence, and that

there is no direct and reasonable inference to be drawn from the

evidence as a whole to sustain a conclusion that the plaintiff

was free from contributory negligence."     Id.

     As Settle approached the Kapp Valley Way railroad crossing,

he "had the duty to look and listen with reasonable care; he did

not have the absolute duty to discover the presence of the

train, unless by so looking and listening he was bound to have

discovered it."    Norfolk & W. Ry. Co. v. Greenfield, 219 Va.
122, 132, 244 S.E.2d 781, 786-87 (1978). 12   Reasonable care is

the "degree of care a reasonably prudent person would exercise

under the same or similar circumstances."     Thomas v. Settle, 247
Va. 15, 21, 439 S.E.2d 360, 364 (1994).   "Repeatedly, we have


     12
       The jury was instructed that "[a] driver crossing train
tracks has the duty to look and listen with reasonable care; he
[does] not have the absolute duty to discover the presence of
the train, unless by so looking and listening he was bound to
have discovered it," and that a driver has the "duty to use
ordinary care to look and listen effectively for an approaching
train before crossing the tracks," even if the railroad failed
to sound a horn, and "to stay off the tracks if he becomes aware
of an approaching train." RGR does not challenge these
instructions.
                                 31
said that a railroad track is a proclamation of danger and the

operator of a vehicle approaching a grade crossing 'is required

to look and listen at a time and place when both looking and

listening will be effective,' intelligently using both eyes and

ears."    Wright, 245 Va. at 171, 427 S.E.2d at 730 (quoting

Norfolk & W. Ry. Co. v. Epling, 189 Va. 551, 557, 53 S.E.2d 817,

820 (1949)).   Further, "[i]f a traveler drives blindly upon a

crossing whether his view is obstructed or unobstructed, takes

no precautions for his safety and is injured, his negligence

will preclude any recovery on his part."    Southern Ry. Co. v.

Campbell, 172 Va. 311, 318, 1 S.E.2d 255, 258 (1939).    "A

traveler . . . must always exercise care proportioned to the

known danger, and this care must be such as one who knows the

danger and of the prior right of passage [of the moving train]

would be expected to exercise."    Id. at 317, 1 S.E.2d at 257.

     In numerous cases involving vehicular-train collisions, we

have considered whether a driver was contributorily negligent.

For example, in Wright, the plaintiffs' ward was an experienced

dump truck driver and was "thoroughly familiar" with a

particular public railroad crossing.   245 Va. at 171, 427 S.E.2d

at 730.   The driver was aware that he needed to rely on his

senses of sight and sound to detect an approaching train because

there were no automatic warning devices at the crossing.       Id.

He further knew of "the limitations to sight and hearing" due to

                                  32
the configuration of his truck's cab and the angle of the street

relative to the railroad tracks.      Id.   According to testimony,

however, he typically drove with his air conditioning and radio

on in the cab.    Id. at 164, 427 S.E.2d at 726.     The driver was

struck when he "drove his truck from a stopped position of

safety onto the crossing directly in front of the train when its

engine was less than ten feet away."        Id. at 171, 427 S.E.2d at

730.

       The plaintiffs' experts testified that it was "impossible"

for the plaintiff to have seen or heard the train and that the

crossing was "not reasonably safe" and "ultrahazardous."       Id. at

164-65, 427 S.E.2d at 726 (internal quotation marks omitted).

Nevertheless, the trial court concluded that the driver was

contributorily negligent as a matter of law.       Id. at 166, 427

S.E.2d at 727.   We agreed.   Noting that he "was not forced to

approach the crossing with his right window closed, and

presumably with his air conditioning and radio operating," we

said that the driver could have taken numerous steps to avoid

the collision, including "open[ing] his window after his truck

had been loaded and before [leaving] the quarry [or] making a

wider right turn, thus bringing his truck to an attitude with

relation to the crossing that he could see clearly north along

the track."    Id. at 171-72, 427 S.E.2d at 730.     Having failed to

do so, "the only conclusion to be drawn from the whole evidence"

                                 33
was that the driver "was the architect of his own misfortune."

Id. at 172, 427 S.E.2d at 730; see also Greenfield, 219 Va. at

133, 244 S.E.2d at 787 (identifying the train's "continuous

signals" and actions the decedent could have taken to avoid the

crash).

     Similarly, we held that the decedent was contributorily

negligent as a matter of law in Norfolk & W. Ry. Co. v. Benton,

160 Va. 633, 169 S.E. 560 (1933).     There, the decedent was

traveling in his automobile at 10-15 miles per hour when he

drove his vehicle onto a railroad crossing and was struck by a

train, resulting in his death.   Id. at 636, 169 S.E. at 561.

The train was partially, but only briefly, obstructed by train

cars standing on a side track, and "[a] clear view . . . could

be had as the crossing was approached because one's vision of

the train would have been unobstructed for a considerable

distance beyond the cars" on the side track.     Id.    Although a

passenger in the automobile testified that a flagman from the

railway company waved the decedent onto the tracks, the Court

held that such action should have indicated the proximity of the

train, which was in plain view of the decedent.        Id. at 642-43,

169 S.E.2d at 564.   The Court concluded that the plaintiff

"fail[ed] to take any precaution for his own safety."       Id. at

642, 169 S.E.2d at 563.



                                 34
     In contrast, the facts and circumstances in Kimball v.

Friend, 95 Va. 125, 27 S.E. 901 (1897), were such that

reasonable persons could differ as to whether the decedent was

guilty of contributory negligence.     The decedent, traveling on a

bicycle, was struck and killed by a train as he crossed railroad

tracks that passed through a narrow cut in the land.        Id. at

136-37, 27 S.E. at 902-03.    The road on which the decedent was

traveling narrowed at the tracks, with "the view of the railroad

track on either side of the crossing . . . practically shut off

by the sides of the cut to a traveler . . . until he got to the

crossing."     Id. at 134, 27 S.E. at 902.   The tracks in the

direction from which the train came, however, were visible in

several places from the road on which the decedent traveled

before reaching the narrow cut that led to the crossing.         Id. at

137, 27 S.E. at 903.    The warning gong and lights failed to

indicate the presence of the train, and two witnesses walking in

the same direction toward the crossing said they did not hear

the approach of the train until it struck the decedent.       Id.

     Although the decedent had a duty to exercise reasonable

care to avoid putting himself into a position in which he could

not escape the collision, the fact that he failed to do so was

             not conclusive evidence that he was there by
             his own negligence. He may have been there
             in consequence of the defendants' negligence
             . . . . Whether he used due care to
             ascertain if a train was approaching

                                  35
             depended upon inferences from facts to be
             found by the jury. The manner in which he
             approached the track; the speed at which he
             was travelling; the obstructions to a view
             of the track on which the engine was
             approaching; the negligence of the
             defendants . . . were among the facts to be
             found by the jury, and from which facts in
             connection with all the other circumstances
             and facts of the case the main fact of due
             care or negligence on the part of the
             deceased was to be found.

Id. at 138-39, 27 S.E. at 903.

      The Court also held that the jury was entitled to "infer

that the deceased had placed some reliance upon the fact that

the electric gong failed to sound as the engine approached the

crossing, and was thereby misled."     Id. at 140, 27 S.E. at 903-

04.

             [W]hile courts and text-writers differ as to
             the degree of reliance that may be placed
             upon the invitation which an open gate or
             silent gong gives to the traveler to cross,
             they generally, if not universally, hold
             that the same degree of care and caution is
             not required of him, as if there was no such
             invitation.

Id. at 140, 27 S.E. at 904; see also Benton, 160 Va. at 641, 169

S.E. at 563 ("[T]he circumstances under which, and to what

extent, [a traveler] may relax his vigilance depends on the

surroundings.").    "The question of negligence in such a case,"

the Court concluded, "is peculiarly one for the consideration of

the jury."     Kimball, 95 Va. at 140, 27 S.E. at 904; see also

Seaboard Air Line Ry. v. Abernathy, 121 Va. 173, 180, 92 S.E.
36
913, 916 (1917) (holding that where plaintiff's vision was

obstructed at a crossing, it would have been error to decide "as

a matter of law that the plaintiff should, within the space of

less than eight feet, six inches, have been able, while his car

was slowly moving, to look in both directions and stop in time

to have avoided the accident").

       In Southern Railway Co. v. Bryant, 95 Va. 212, 28 S.E. 183

(1897), the Court noted the importance of a traveler's hearing

faculty when his or her view is obstructed.    There, the Court

held the defendant railway company failed to give due warning of

the train's approach to a crossing on a public highway.     Id. at

218, 28 S.E. at 185.   In addition, the decedent, "on account of

the obstruction of the view [of the tracks] by [a] hill, was

unable to see the track . . . until he got to it."     Id. at 219-

20, 28 S.E. at 185.    As a result, the decedent "had to rely on

the faculty of hearing" and without the train's horn being

sounded, "there was . . . nothing to warn him the train was

near."    Id. at 220, 28 S.E. at 185.   Under these circumstances,

the Court held that it "cannot be inferred as a matter of law"

that because the decedent "drove upon the track without

stopping, [that] he did not listen."     Id. at 221, 28 S.E. at

185.

       Recognizing the general rule that a person approaching a

railroad crossing must exercise ordinary care by looking and

                                  37
listening and keeping off the track if warned of a nearby train,

the Court, however, stated that the general rule "is not

inflexible, nor wholly without exception."     Id. at 219, 28 S.E.

at 185.   We explained that

            [i]t would be unreasonable to require a
            traveler, upon approaching a railroad
            crossing over a highway to look, when, by
            reason of the nature of the ground or other
            obstructions, he could not see; in other
            words, when compliance with the general rule
            would be impracticable or unavailing. Where
            the view of the track is obstructed, and the
            railroad company has failed to give notice
            of the approach of its train to a crossing
            upon the highway, and a person in attempting
            to go across the track, not being able to
            see the train on account of obstructions,
            and being obliged to act upon his judgment
            at the time of crossing, is injured, the
            propriety of his going upon the track under
            such circumstances is not a question of law
            to be decided by the court, but a matter of
            fact to be determined by the jury.

Id.

       Similarly, in Campbell, obstructions prevented the

plaintiff from having a clear view of the railroad tracks for

trains approaching from the right until "the front of [his]

truck was quite near the rails." 172 Va. at 315, 1 S.E.2d at

256.   The automatic warning gong with a red light in its center

was flashing when the train moved forward over the crossing and

stopped when the train advanced beyond the crossing.       Id.   After

lowering his window, looking, and listening, the plaintiff

believed that the train had passed and drove slowly onto the

                                 38
crossing, whereupon his truck was struck by the backward

movement of the train that had just crossed.    Id.

       The Court concluded that the plaintiff's "conduct on

approaching the crossing under the surrounding conditions,

measured by what a prudent man in the exercise of ordinary care

would have done under like circumstances, was at least such as

would cause fair-minded men to differ."    Id. at 319, 1 S.E.2d at

258.

            "[T]he question, we think, was for the jury
            whether reasonable caution forbade his going
            forward in reliance on the sense of hearing,
            unaided by that of sight. No doubt it was
            his duty to look along the track from his
            seat, if looking would avail to warn him of
            the danger. This does not mean, however,
            that if vision was cut off by obstacles,
            there was negligence in going on, any more
            than there would have been in trusting to
            his ears if vision had been cut off by
            darkness of the night."

Id. at 323, 1 S.E.2d at 260 (quoting Pokora v. Wabash Ry. Co.,

292 U.S. 98, 101 (1934)).    The Court further stated that if a

driver's "view is obstructed and he exercises a reasonable

degree of caution, drives slowly, looks and listens for trains

but sees none, proceeds in a cautious manner over the tracks and

is injured, the question of whether he was negligent under all

of the circumstances must be for the jury."    Id. at 322, 1

S.E.2d at 259; see Southern Ry. Co. v. Aldridge, 101 Va. 142,

149, 43 S.E. 333, 335 (1903) ("It is true that if he had stopped


                                 39
or paused the accident might not have occurred, but we do not

feel warranted in saying that, as matter of law, his failure to

stop made a case of contributory negligence so plain as to

justify the court in withdrawing it from the consideration of

the jury.").

     In the case now before us, the evidence, viewed in the

light most favorable to Mrs. Settle, showed that trains

typically approached from the east, opposite from the direction

of the train that struck Settle's truck.    Based on Settle's

familiarity with the crossing due to his frequent trips to the

construction project that had been ongoing for some time, the

jury could have inferred that Settle too was aware of the usual

direction in which the trains traveled at that location.

Settle's familiarity with the crossing likewise supports the

inference that he knew RGR's lumber stacks blocked his view of

the railroad tracks to the right as he traveled south on Kapp

Valley Way.    Several buildings on RGR's leased property,

according to Humphreys, also obstructed Settle's line of sight

as he descended the hill to the crossing.    In such a scenario,

Settle was forced to rely on his hearing.    See Bryant, 95 Va. at

220, 28 S.E. at 185.

     Numerous witnesses, however, stated that they never heard

the train's horn between the Route 15 and Kapp Valley Way

crossings, and several affirmatively stated that the train did

                                 40
not sound its horn.    The train's conductor and engineer were the

only witnesses who testified to the contrary, with the engineer

stating that not only did he blow the horn after the Route 15

crossing, but also sounded the horn constantly until the moment

of impact.   The jury, however, was entitled to reject the

testimony of the conductor and engineer.   See Elliott v.

Commonwealth, 277 Va. 457, 462, 675 S.E.2d 178, 181 (2009) ("The

credibility of witnesses and the weight accorded the evidence

are matters solely for the fact finder.").   The "same degree of

care and caution is not required" when an open gate, silent

gong, or absence of a train's horn invites a driver to proceed

across railroad tracks. Campbell, 172 Va. at 321, 1 S.E.2d at

259 (internal quotation marks omitted) (collecting authorities).

The jury also heard that Settle's ability to hear noises outside

the cab of his truck were diminished by the sounds inside the

cab while driving.    "In such circumstances the question . . .

was for the jury whether reasonable caution forbade his going

forward in reliance on the sense of hearing, unaided by that of

sight."   Id. at 323, 1 S.E.2d at 260.

     The evidence also showed that because Kapp Valley Way

narrowed at the crossing to single-vehicle width, drivers

typically took turns crossing the railroad tracks and waved each

other across.   As Settle descended the hill to the crossing

prior to his truck being hit by the train, Mendosa and Bonilla

                                 41
both waved their arms out their windows.   Construing the

evidence in the light most favorable to Mrs. Settle, the jury

could have concluded that because RGR's lumber stacks impaired

Settle's ability to see the approaching train, he viewed

Mendosa's and Bonilla's waving as an indication that he could

proceed across the railroad tracks.

     Unlike the plaintiffs in Wright and Greenfield, reasonable

care did not require Settle to undertake any particular action

to avoid the collision.   See Wright, 245 Va. at 171-72, 427

S.E.2d at 730 (identifying numerous acts the decedent could have

taken to avoid causing the accident); Greenfield, 219 Va. at

133, 244 S.E.2d at 787 (same).   RGR argues, however, that

Settle's failure to look when he crossed the railroad tracks

conclusively establishes his contributory negligence.   Although

the train's conductor and engineer both testified that Settle

was looking straight ahead, their accounts are inconsistent as

to whether they saw Settle as soon as he emerged from behind the

lumber stacks or as he entered the crossing.   That Settle was

looking straight ahead as he entered the crossing does not speak

to whether he looked as he emerged from behind the lumber

stacks.

     More importantly, Settle's duty to look and listen cannot

be divorced from his actions as he approached the crossing and

the surrounding circumstances.   The witnesses agreed that Settle

                                 42
was traveling slowly, no more than five miles per hour, as he

approached the railroad crossing.    At the point that Settle

could see the train after emerging from behind the lumber

stacks, the front of his truck would have been approximately

12.5 feet from the edge of the rails.    If Settle was traveling

at 5 miles per hour, or 7.33 feet per second, and had the normal

human reaction time of 1.5 seconds, of which the circuit court

took judicial notice, Settle's truck would have traveled 11 feet

in the time it took him to become aware of the train and apply

the truck's brakes.   With the weight of his truck, it would have

taken an additional 10 feet to stop the truck once he applied

the brakes, carrying him well past the limited space in which he

had to stop before reaching the rails.

     As in Bryant, "[i]t cannot be inferred as a matter of law .

. . that because [Settle] drove upon the track without stopping,

he did not [look]."   95 Va. at 221, 28 S.E. at 185.   But even if

he in fact did not look, that failure was not contributory

negligence as a matter of law because the jury could have

inferred that, based on the circumstances, looking would have

been futile due to the location of RGR's lumber stacks within

Norfolk Southern's right-of-way.     Thus, RGR's contention that

Settle is guilty of contributory negligence as a matter of law

is essentially an argument that he was legally required to stop

in order to look and listen.   But this has never been the law.

                                43
          It has been said in numerous cases that the
          railroad track itself was a signal of
          danger, and imposed upon one approaching it
          the duty to look and listen, but it has in
          no case been held that it was his duty to
          stop in order to look and listen, or that it
          was his duty when in a vehicle to get out in
          order to look and listen.

Aldridge, 101 Va. at 146, 43 S.E. at 334.     No doubt if Settle

had stopped or paused, the accident might not have occurred.

But as in Aldridge, "we do not feel warranted in saying that, as

[a] matter of law, his failure to stop made a case of

contributory negligence so plain as to justify the court in

withdrawing it from the consideration of the jury."     Id. at 149,

43 S.E. at 335 (collecting cases).

     Furthermore, stopping in order to look and listen would

have placed Settle in peril from a train approaching from the

east, the opposite direction from which the train approached

when it struck his truck.   As Settle approached the crossing,

his sightline to the east was 600 feet, a distance covered in

only nine seconds by a train traveling 45 miles per hour, the

speed of the train in this case.     Settle's truck was 30 feet

long, the lumber pile was 12.5 feet from the railroad tracks,

and the track itself was five feet wide.    According to Weston,

Settle's truck accelerated from a standstill at about 1-2 miles

per hour, a speed incapable of traversing the 47.5 foot distance

to clear the tracks and avoid a collision with a train


                                44
approaching from the east, the direction from which most trains

traveled at that crossing.

     Whether Settle, as a matter of law, failed to exercise

reasonable care under the circumstances, requires "that there

[be] no conflict in the evidence on contributory negligence, and

that there [be] no direct and reasonable inference to be drawn

from the evidence as a whole to sustain a conclusion that

[Settle] was free from contributory negligence."   Wright, 245
Va. at 170, 427 S.E.2d at 729.   Contrary to RGR's argument,

there was indeed conflicting evidence pertaining to contributory

negligence, and it was for the jury to determine the credibility

of the witnesses and to decide which inferences to draw from the

facts.   Settle's "conduct on approaching the crossing under the

surrounding conditions, measured by what a prudent man in the

exercise of ordinary care would have done under like

circumstances, was at least such as would cause fair-minded men

to differ."   Campbell, 172 Va. at 319, 1 S.E.2d at 258; Jenkins,
269 Va. at 389, 611 S.E.2d at 407 (contributory negligence is an

issue of law "only when reasonable minds could not differ about

what conclusion could be drawn from the evidence").

     In conclusion, we reiterate what the Court said many years

ago in Kimball.   Settle had a duty to exercise reasonable care

to avoid putting himself into a position in which he could not



                                 45
escape the collision.    Nevertheless, the fact that he failed to

avoid the collision is

           not conclusive evidence that he was there by
           his own negligence. He may have been there
           in consequence of the defendants' negligence
           . . . . Whether he used due care to
           ascertain if a train was approaching
           depended upon inferences from facts to be
           found by the jury. The manner in which he
           approached the track; the speed at which he
           was travelling; the obstructions to a view
           of the track on which the engine was
           approaching; [and] the negligence of the
           defendants . . . were among the facts to be
           found by the jury.

95 Va. at 138-39, 27 S.E. at 903.

     Therefore, we conclude that the circuit court did not err

in refusing to find Settle contributorily negligent as a matter

of law.   The court's judgment on this issue was not "plainly

wrong or without evidence to support it."    Code § 8.01-680.

     C.   Proximate Causation

     RGR argues that its lumber stacks were not the proximate

cause of the collision between Settle's truck and the train.

RGR contends, instead, that if Settle had exercised the

necessary diligence and care when approaching the railroad

crossing, the collision would not have occurred.

     "The proximate cause of an event is that act or omission

which, in natural and continuous sequence, unbroken by an

efficient intervening cause, produces that event, and without

which that event would not have occurred."    Ford Motor Co. v.

                                 46
Boomer, 285 Va. 141, 150, 736 S.E.2d 724, 728 (2013).

Generally, the issue of proximate causation is a question of

fact to be resolved by a jury.     Jenkins v. Payne, 251 Va. 122,

128, 465 S.E.2d 795, 799 (1996).       However, when reasonable

people cannot differ, the issue becomes a question of law for

the court to decide.     Id.

     Based on the facts already set forth, the jury was entitled

to infer that without the sight obstruction created by the

location and height of the lumber stacks, Settle would have been

able to see the approaching train as he traveled toward the

crossing.    In other words, if the lumber stacks had not been

situated as they were on the day of the accident, within Norfolk

Southern's right-of-way that was designed to maintain clear

sight lines for motorists and the train crew, Settle would have

been in position to look for an approaching train "'at a time

and place'" when looking would have been effective.      Wright, 245
Va. at 171, 427 S.E.2d at 730 (quoting Epling, 189 Va. at 557,

53 S.E.2d at 820).

     Contrary to RGR's argument, our decision in Sugarland Run

Homeowners Association v. Halfmann, 260 Va. 366, 535 S.E.2d 469

(2000), is distinguishable and not dispositive on the issue of

proximate causation.    There, a vehicle struck an eight-year old

boy as he rode his bicycle from a private pathway onto a public

street.     Id. at 370-71, 535 S.E.2d at 471-72.    The issue on

                                  47
appeal was whether the alleged defects in the design of the

pathway and its intersection with the public street were a

proximate cause of the accident.      Id. at 371, 535 S.E.2d at 472.

Unlike the case before us, the intersection and public street

were "clearly visible" to anyone traveling on the pathway, and

the case was "not one where [the boy] had to ride his bicycle

into the edge of [the street] and look around [certain

obstacles] in order to determine whether any vehicle was

approaching."   Id. at 373-74, 535 S.E.2d at 473.

     In resolving the question of proximate causation, "'[e]ach

case necessarily must be decided upon its own facts and

circumstances.'"   Banks v. City of Richmond, 232 Va. 130, 135,

348 S.E.2d 280, 283 (1986) (quoting Huffman v. Sorenson, 194 Va.
932, 937, 76 S.E.2d 183, 187 (1953)).     The evidence in this case

is sufficient to support the conclusion that Settle's view of

the approaching train was obstructed by the lumber stacks and

that the location of the lumber stacks was therefore a proximate

cause of the collision.   We cannot say as a matter of law that

reasonable people could not differ on this issue.      Jenkins, 251
Va. at 128, 465 S.E.2d at 799.   Thus, the circuit court did not

err in refusing to grant RGR's motions to strike and set aside

the verdict on the issue of proximate causation.

     D.   Offset of Settlement Amount

     Finally, RGR challenges the circuit court's decision to

                                 48
calculate the offset under Code § 8.01-35.1 by adding the

prejudgment interest awarded by the jury to the $2.5 million

award before deducting the $500,000 settlement between Mrs.

Settle and Norfolk Southern.   RGR argues that in Upper Occoquan

Sewage Authority v. Blake Construction Company, 275 Va. 41, 655
S.E.2d 10 (2008), we held that the phrase "principal sum

awarded" as used in Code § 8.01-382 does not include prejudgment

interest and that post-judgment interest therefore may not

accrue on prejudgment interest.    RGR asserts that we should now

construe Code § 8.01-35.1 "in harmony" with Code § 8.01-382 and

prevent a double recovery by similarly limiting the phrase

"amount recovered" found in Code § 8.01-35.1 to include only the

principal amount awarded, in this case the jury award of $2.5

million. 13

     In response, Mrs. Settle argues that the phrase "amount

recovered" in Code § 8.01-35.1 "unmistakeably" means the amount

of damages awarded plus any prejudgment interest.   This is so,

according to Mrs. Settle, because prejudgment interest is


     13
       Part of RGR's argument is based on the false premise that
the circuit court imposed post-judgment interest on the combined
amount of the principal award and the prejudgment interest.
That assertion is incorrect. The circuit court expressly stated
that post-judgment interest was awarded solely on the principal
of $2.5 million. See Upper Occoquan, 275 Va. at 67, 655 S.E.2d
at 25 (holding that "the 'principal sum awarded' as contemplated
by Code § 8.01-382 is that element of the plaintiff's damages
that compensates the plaintiff for the actual harm sustained,
but not any prejudgment interest on those damages").
                                  49
"normally designed to make the plaintiff whole and is part of

the actual damages sought to be recovered."        Shepard v. Capitol

Foundry of Va., 262 Va. 715, 722, 554 S.E.2d 72, 76 (2001)

(internal quotation marks omitted). 14   Thus, she asserts that the

term "amount recovered" cannot be interpreted to mean only the

"principal sum awarded" as used in Code § 8.01-382.

     The interpretation of these statutes is a pure question of

law reviewed de novo.   Torloni v. Commonwealth, 274 Va. 261,

267, 645 S.E.2d 487, 490 (2007).     When a statute is clear and

unambiguous, we apply its plain meaning.     Id.

     Code § 8.01-35.1(A)(1) states that

          [w]hen a release or a covenant not to sue is
          given in good faith to one of two or more
          persons liable for the same injury to a
          person or property, or the same wrongful
          death[,] [i]t shall not discharge any other
          person from liability for the injury,
          property damage or wrongful death unless its
          terms so provide; but any amount recovered
          against the other person or any one of them
          shall be reduced by any amount stipulated by
          the covenant or the release, or in the
          amount of the consideration paid for it,
          whichever is the greater.

(Emphasis added.)   We have previously interpreted the "clear and

unambiguous language of Code § 8.01-35.1" to effectuate three


     14
       In contrast to prejudgment interest, "'post-judgment
interest is not an element of damages, but is a statutory award
for delay in the payment of money actually due.'" Upper
Occoquan, 275 Va. at 63-64, 655 S.E.2d at 23 (quoting Dairyland
Ins. Co. v. Douthat, 248 Va. 627, 631-32, 449 S.E.2d 799, 801
(1994)).
                                50
primary purposes: "preserv[ing] the right of action against the

non-settling tortfeasor, provid[ing] that 'any amount recovered'

from the non-settling tortfeasor must 'be reduced' by the amount

received from the settling tortfeasor, and require[ing] the

court to consider the amount paid by the settling tortfeasor in

determining the amount for which judgment should be entered."

Torloni, 274 Va. at 267-68, 645 S.E.2d at 491.

      In relevant part, Code § 8.01-382 states that "[i]n any . .

. action at law . . . the final order, verdict of the jury, or

if no jury the judgment . . . of the court, may provide for

interest on any principal sum awarded."   (Emphasis added.)    As

RGR argues, we have held that the phrase "principal sum awarded"

means "that element of the plaintiff's damages that compensates

the plaintiff for the actual harm sustained, but not any

prejudgment interest on those damages that the trier of fact

might also award."   Upper Occoquan, 275 Va. at 67, 655 S.E.2d at

25.

      The two statutes obviously use different terms, i.e., "any

amount recovered" and "principal sum awarded," but the two terms

are not in the same legislative act 15 and the two statutes, Code

§§ 8.01-35.1 and -382, address different subjects.   Cf. Zinone

v. Lee's Crossing Homeowners Ass'n, 282 Va. 330, 337, 714 S.E.2d
15
       See 1979 Acts ch. 697 and 1964 Acts. ch. 219,
respectively.

                                51
922, 925 (2011) ("[W]hen the General Assembly has used specific

language in one instance, but omits that language or uses

different language when addressing a similar subject elsewhere

in the Code, we must presume that the difference in the choice

of language was intentional."); Industrial Dev. Auth. of the

City of Roanoke v. Board of Supervisors, 263 Va. 349, 353, 559
S.E.2d 621, 623 (2002) ("When the General Assembly uses two

different terms in the same act, those terms are presumed to

have distinct and different meanings.").

     In construing the statutes, we conclude that the purposes

underlying Code § 8.01-35.1 require that the $500,000 settlement

amount be subtracted from the $2.5 million damage award before

calculating the prejudgment interest also awarded by the jury.

Code § 8.01-35.1 apportions liability among joint tortfeasors

when one tortfeasor settles with a plaintiff and another one

does not.   By requiring that the "amount recovered" against a

non-settling tortfeasor be reduced by the amount stipulated in

the covenant or release, the General Assembly clearly intended

that joint tortfeasors share the cost of liability for the same

damage caused by their tortious conduct.   Sharing this cost

entitles the non-settling tortfeasor to an offset of any

settlement between the settling tortfeasor and the plaintiff.

To construe § 8.01-35.1 as the circuit court did negates that

benefit by requiring the non-settling tortfeasor to pay interest

                                52
on the offset amount, i.e., money that tortfeasor does not owe.

In other words, the circuit court required RGR to pay interest

on the $500,000 paid by Norfolk Southern in settlement with Mrs.

Settle.   In our view, that method of calculating the offset does

not effectuate the purposes of Code § 8.01-35.1.

     We therefore conclude that the circuit court erred in its

determination of the total sum from which the settlement amount

would be deducted.

                         III.   CONCLUSION

     For these reasons, we will affirm the circuit court's

judgment except with regard to its calculation of the offset

pursuant to Code § 8.01-35.1.   On that issue, we will reverse

the circuit court's judgment and remand for further proceedings

consistent with this opinion.

                                                Affirmed in part,
                                                reversed in part,
                                                and remanded.




                                 53
54
JUSTICE McCLANAHAN, with whom JUSTICE LEMONS and JUSTICE GOODWYN
join, dissenting.

     I dissent from the Court's judgment because I would hold

that RGR owed no legal duty to Settle under Virginia law as it

existed before today.   Instead of analyzing the specific duty

RGR owed to Settle in accordance with our prior decisions

carefully defining and limiting the duty owed in negligence

cases, the Court imposes an abstract duty to mankind generally,

based on general maxims.   In my view, this newly-created, ever-

present duty overturns decades of entrenched and long-accepted

Virginia law, requires owners of property and occupants of land

to use their property with due care given the whole world in all

instances, and effectively removes duty as an element of all

property and land-use negligence actions.

     In addition to my disagreement with the Court's holding on

the duty owed by RGR to Settle, I believe that Settle was

contributorily negligent as a matter of law.

     I. Duty Owed by RGR to Settle Under Virginia Precedent

     Application of established Virginia precedent does not

support the recognition of a duty owed by RGR to Settle.

     At the time of the accident, Settle was traveling on Kapp

Valley Way, a private road located on the premises owned by Wolf
Realty, which lay adjacent to the premises occupied by RGR. 1

Norfolk Southern allowed Wolf Realty's private road to cross its

right-of-way and tracks.   Mrs. Settle claims that the lumber

stack located on RGR's premises and the railroad's right-of-way

property obstructed Settle's view of Norfolk Southern's

eastbound train as he approached the railroad crossing.

     RGR operated a business offloading lumber from traincars

and loading it onto tractor trailers.   Norfolk Southern was

aware of the lumber that was offloaded from its trains, and that

its right-of-way was used for that purpose.   In her complaint,

Mrs. Settle alleged that Norfolk Southern was fully aware of the

sight obstructions at Kapp Valley Crossing created by RGR's

stacked lumber.   Mrs. Settle also alleged that "Norfolk Southern

employees also conducted mandatory inspections of the track at

Kapp Valley Crossing twice per week for a period of at least

four months during which they could not help but observe the

sight obstruction created by the lumber stacked" on Norfolk

Southern's property.   The railroad's right-of-way adjoining Kapp

Valley Way was not physically designated, and the railroad does

     1
       Wolf Realty owned the land along the south side of the
railroad tracks on both sides of Kapp Valley Way. Wolf Realty
also owned the land on both sides of Kapp Valley Way along the
north side of the railroad tracks.

On the north side of the tracks, Wolf Realty's land was bordered
on the west by the parcel of land owned by Rose Investments and
leased by RGR.


                                56
not have a standard right-of-way width for a private railroad

crossing.   An employee of Norfolk Southern testified that he had

inspected Norfolk Southern's property regularly, had observed

RGR's lumber and was not concerned with its placement.   He

further testified that he had observed the lumber prior to the

accident and it did not cause him any concern for the motoring

public at the crossing.

     As indicated by the majority, in her fourth amended

complaint, Mrs. Settle alleged that RGR, as well as the other

named defendants, "owed a duty of reasonable due care" to Settle

"in the care, maintenance, upkeep [and] inspection" of both

Norfolk Southern's right-of-way and the property upon which the

lumber was stacked.   According to the complaint, that duty of

care included, but was not limited to, "keeping them [sic]

premises free from defects, dangerous conditions, and

obstructions."   Mrs. Settle further alleged that the defendants

"breached their duties of reasonable care . . . by failing to

inspect, upkeep and maintain the property," and in so doing,

among other things, "allowing . . . stacks of lumber to exist

such that they block the view of motorists approaching the Kapp

Valley Crossing."

     Because Mrs. Settle asserts that RGR owed a duty of

reasonable care to keep its "premises free from defects,

dangerous conditions, and obstructions," the issue of duty

                                57
necessarily implicates the liability of RGR for conditions

existing on its land to persons using the private road located

on Wolf Realty's land.   Although RGR's lumber pile extended

seven feet onto Norfolk Southern's property, Mrs. Settle

contends and reiterated during oral argument that under her

theory of the case, an occupant of land could be potentially

liable for a sight obstruction existing solely on its land, and

that RGR could be held liable for the obstruction created by its

lumber without regard to its occupancy of the premises where the

lumber was placed.   Thus, the dispositive issue in this appeal

is whether owners and occupants of land have a legal duty to

maintain their property and that of adjoining landowners so as

to refrain from obstructing the view of drivers on adjacent

land. 2



      2
       Determining this issue is not "[e]levating a decision
about particular facts to a no-duty rule" or "attempt[ing] to
transform factual determinations about breach and proximate
causation to be resolved by the factfinder into a legal
determination" as the majority suggests. The "no-duty" rule is
properly invoked "when all cases they cover fall substantially
within the reason that frees the defendant of responsibility for
his fault." 2 Dan B. Dobbs, The Law of Torts § 253 at 9 (2d ed.
2011). Therefore, just as this Court has properly determined
whether owners or occupants of land owe a duty to protect
travelers on an adjoining public roadway from natural conditions
on their land, see Cline v. Dunlora South, LLC, 284 Va. 102,
110, 726 S.E.2d 14, 18 (2012), it is appropriate to determine
whether owners or occupants of land owe a duty to maintain
sightlines on their land for travelers on adjacent private
lands.


                                58
     Common law imposes a duty of inspection, maintenance and

upkeep of property on the individual who possesses the property.

See Volpe v. City of Lexington, 281 Va. 630, 636, 708 S.E.2d
824, 827 (2011) ("In Virginia, a landowner owes an invitee 'the

duty of using ordinary care to maintain its premises in a

reasonably safe condition and to warn . . . of any hidden

dangers.'") (citation omitted); see also Winn-Dixie Stores, Inc.

v. Parker, 240 Va. 180, 182, 396 S.E.2d 649, 650 (1990)

(describing the duty to an invitee as a duty to have the

premises in a reasonably safe condition).    There is no common

law duty imposed upon a neighbor concerning the maintenance

and/or inspection and upkeep of adjoining property.    Thus,

Norfolk Southern may be responsible for any alleged failure to

maintain its right-of-way and any duty it owes to Settle because

of its agreement which allowed Kapp Valley Way to cross its

property and tracks.    Likewise, RGR may be responsible for the

maintenance and upkeep of its property to the extent it owes a

duty to a traveler on an adjoining roadway, such as Mr. Settle.

     We have not previously recognized a duty owed by an owner

or occupant of land to maintain the premises so as not to

obstruct the view of an individual using a private road on

adjacent premises.     With regard to premises abutting a public

roadway, we have held that occupants of land owe a duty to

travelers of the roadway to exercise ordinary care to prevent

                                  59
artificial conditions originating from the premises from

escaping the boundaries of land onto the roadway.   The source of

this duty springs from the right of travelers to use those

portions of roadways "which [have] been dedicated to . . .

public travel."   Price v. Travis, 149 Va. 536, 542, 140 S.E.
644, 646 (1927) (quoting Appalachian Power Co. v. Wilson, 142
Va. 468, 473 129 S.E. 277, 278 (1925)).   This principle dictates

that "[n]o private person has a right to place any obstruction

which interferes with this right on any part of the highway

within its exterior limits."   Id. (quoting Dickey v. Maine

Telegraph Co., 46 Me. 483, 485 (1859)) (emphasis added).     Thus,

the duty to travelers on a public roadway exists only with

regard to conditions that encroach upon the roadway itself. 3

     For example, in Price, we noted two specific instances in

which an occupant of land might be liable for artificial

conditions affecting a public road.   First, we stated that an

owner or occupant of land may be liable for "build[ing] such

things under the surface of the sidewalk or street, as areaways,

hatchways, coal holes, etc., that are inherently dangerous

unless properly protected by safe guards and covers; that the

owner must at all times maintain in such condition as to insure

the safety of travelers upon the street." 149 Va. at 543, 140

     3
       A landowner has no duty "to protect travelers on an
adjoining public roadway from natural conditions on his or her
land." Cline, 284 Va. at 110, 726 S.E.2d at 18.
60
S.E. at 646.   Second, we noted that an owner or occupant of land

may face liability for suspending objects "over or near to the

street - such as awnings, poles, cornices, window shutters, etc.

- that falling onto a street or sidewalk might thereby injure a

traveler."   Id.   Similarly, we have held that owners or

occupants of land have a duty to exercise ordinary care in

keeping domestic animals off public highways.    Stout v.

Bartholomew, 261 Va. 547, 557, 544 S.E.2d 653, 658 (2001);

Wilkins v. Sibley, 205 Va. 171, 173, 135 S.E.2d 765, 766 (1964);

Rice v. Turner, 191 Va. 601, 605, 62 S.E.2d 24, 26 (1950). 4




     4
       Outside the context of public roadways, our precedent
likewise does not support the imposition of a duty owed by RGR
to Settle. We have recognized several situations in which a
landowner or possessor of land has a duty to protect against
injury to property on adjacent land. However, in each case, the
condition at issue physically intruded upon the adjoining parcel
that was harmed. See e.g., Fancher v. Fagella, 274 Va. 549,
555-56, 650 S.E.2d 519, 522 (2007) (holding that landowners owe
a duty to protect against actual or imminent harm to property
caused by encroaching branches or roots); Third Buckingham
Community, Inc. v. Anderson, 178 Va. 478, 486, 17 S.E.2d 433,
436 (1941) (holding that an "owner of land cannot collect . . .
water into an artificial channel or volume and pour it upon the
land of another, to his injury") (internal quotation marks
omitted); Akers v. Mathieson Alkali Works, 151 Va. 1, 17-18, 144
S.E. 492, 495 (1928) (holding that a landowner has a duty to
prevent injurious substances from escaping from its premises and
damaging the property of another); Collins v. George, 102 Va.
509, 516, 46 S.E. 684, 686 (1904) (holding that "persons in the
lawful use of fire" owe a duty of ordinary care to prevent it
from spreading and injuring the property of others). The lumber
stack located on RGR's premises did not encroach upon Wolf
Realty's premises or Kapp Valley Way.



                                 61
     Our precedent establishes, therefore, that the duty owed by

owners and occupants of land to travelers on abutting public

roadways derives from the right of travelers to use that portion

of the highway that has been dedicated to public travel and

extends only to artificial conditions intruding on the exterior

limits of the roadway.    We have never recognized that an owner

or occupant of land has a duty to protect travelers on public

roadways from potential dangers caused by artificial conditions

wholly contained outside the exterior limits of the roadway,

including artificial conditions on adjacent land that may

obstruct a traveler's view.   Thus, even if we were to recognize

that RGR owed the same duty of care to Settle, a traveler on a

private road located on private property, that it would owe to a

traveler on an abutting public highway, our precedent does not

support the existence of a duty owed by RGR to maintain its

premises so as to keep it free of sight obstructions for the

users of Kapp Valley Way.

     In fact, I believe it is unreasonable to impose a burden

upon landowners to maintain sightlines for private roads on

neighboring properties.   Such a burden would place landowners at

the mercy of the neighbor's choice of where to locate any such

private roads and require landowners to calculate sightlines for

any activity undertaken whether it involves structures, crops,

or foliage.

                                 62
This view is in accord with that of numerous state courts that

have refused to impose such a duty even with regard to public

rights-of-way.   See, e.g., Coburn v. City of Tucson, 691 P.2d
1078, 1080-81 (Ariz. 1984) (reaffirming principle that common

law does not place the possessor land abutting public highways

under any obligation to use or refrain from using his land so as

to protect members of the traveling public on abutting streets);

Rodgers v. Ray, 457 P.2d 281, 283-84 (Ariz. App. 1969) (no duty

owed by owner or possessor of land abutting public highway to

refrain from using land so as to obstruct view for those using

highway); Driggers v. Locke, 913 S.W.2d 269, 271-74 (Ark.

1996)(no duty owed by landowner to maintain holly bushes so as

not to obscure vision of motorists); Williams v. Davis, 974
So. 2d 1052, 1062-63 (Fla. 2007) (no duty owed by landowner to

motorists on abutting roadways as to maintenance of foliage

unless it extends into the public right-of-way); Adame v. Munoz,

678 N.E.2d 26 (Ill. App. Ct. 1997) (no duty owed by landowners

to maintain property so as not to obstruct view of travelers on

adjacent highway); Shaw v. Soo Line Railroad Co., 463 N.W.2d 51,

55-56 (Iowa 1990) (private landowner and its business invitee

owed no duty to motorists to guard against risk of harm from

obstructed visibility); Bohm v. Racette, 236 P. 811, 812 (Kan.

1925) (no duty owed by landowner to refrain from maintaining

hedges that obstruct view of motorists); Krotz v. CSX Corp., 496

                                63
N.Y.S.2d 190, 191 (N.Y. App. Div. 1985) (no common-law duty

imposed upon landowner to control vegetation for benefit of

users of a public highway). 5


     The majority seemingly acknowledges that there is no duty

in Virginia of owners or possessors of land to protect sight
     5
       Apparently suggesting that there would be no duty if the
obstruction to visibility was "natural" as opposed to
"artificial," the majority cites to decisions from other state
courts, including several cited herein, in which the courts
found no duty to users of adjacent highways when the condition
was "vegetation" or "foliage." However, vegetation and foliage
are artificial conditions when planted or maintained by an
individual. See Fancher, 274 Va. at 554, 650 S.E.2d at 521.
More importantly, in the cases cited by the majority, the
courts' holdings were based on the fact that the alleged
obstruction did not encroach upon the highway and not upon any
distinction between natural and artificial conditions. See
Driggers, 913 S.W.2d at 272 (court's holding that landowner owed
no duty maintain holly bushes so as not to obscure vision of
motorists based on its prior holding in Ben M. Hogan & Co. v.
Krug, 351 S.W.2d 451, 456 (Ark. 1961), ruling that owner owed no
duty to motorist not to erect a gravel pile that obstructed
motorist's view); Williams, 974 So. 2d at 1062 (court noting it
has rejected a rule of no liability for natural conditions and
explaining that the determinative factor is whether the
condition intrudes upon the public right-of-way); Pyne v.
Witmer, 512 N.E.2d 993, 997 (Ill. App. Ct. 1987) (court's
refusal to impose duty based on principle summarized in Adame,
678 N.E.2d at 29 that "[t]here is simply no duty in Illinois on
the part of landowners to maintain their property in such a way
that it does not obstruct the view of travelers on an adjacent
highway, and this refusal to find such a duty applies even where
the obstruction is an artificial condition."); Krotz v. CSX
Corp., 496 N.Y.S.2d at 191 (court's ruling based on holding in
Hayes v. Malkan, 258 N.E.2d 695, 697 (N.Y. 1970), that private
landowners owe no duty to protect users of public ways from
obstructing objects located on such private property, which
holding was also applied to a fence that obstructed the view of
users of public right-of-way in Echorst v. Kaim, 732 N.Y.S.2d
285, 287 (N.Y. App. Div. 2001)).



                                64
lines of motorists traveling on an adjacent roadway.   However,

the majority extends Virginia law to impose such a duty upon a

person lawfully placing property on the premises of another with

the acquiescence of the owner of the premises.   Any duty Norfolk

Southern may have owed to Settle because of the permission it

gave the users of the private road to cross its right-of-way and

tracks would not have been transferred to RGR, nor could it be

without RGR receiving some notice of its existence.    To the

extent there was a duty to keep Norfolk Southern's property

clear to protect travelers on an adjacent private roadway, any

such duty could only, if at all, be owed to Settle by Norfolk

Southern.   To the extent RGR's lumber was on Norfolk Southern's

property by seven feet, it therefore could not have activated an

additional duty owed by RGR to a traveler on the private

roadway.    The circuit court should have granted RGR's motion to

strike, as it concerns the alleged failure to maintain, inspect

and keep Norfolk Southern's right-of-way.   RGR did not owe a

duty to Mr. Settle to care for, maintain, keep or inspect

Norfolk Southern's property.

     II. Majority's Adoption of Broad Maxim as Duty

     The majority opinion, in essence, allows one who fails to

prove a duty was owed to him or her to assert a duty owed by a

defendant because of the "due care owed to mankind generally."

Overstreet v. Security Storage & Safe Deposit Co., 148 Va. 306,

                                 65
317, 138 S.E. 552, 555 (1927).   This is a sea change in Virginia

jurisprudence that will have wide-ranging ramifications in

Virginia tort law and expose practically every individual sued

for a tort to have a fact finder determine if the general duty

to mankind was breached.

     The majority holds that RGR owed a legal duty to Settle

because "[g]eneral negligence principles require a person to

exercise due care to avoid injuring others" and "exercise

ordinary care in the use and maintenance of [one's] property to

prevent injury to others."   Therefore, the majority has

established a general duty not to be negligent as the specific

duty owed in property and land-use negligence actions.

     At its outset, this reasoning is flawed because it adopts a

broad maxim as the specific duty.     Such general maxims certainly

underlie our analysis of whether a specific duty is owed in a

given case, but a general maxim does not constitute the duty a

particular defendant owes to a particular plaintiff.    For

example, in Rice, 191 Va. at 605, 62 S.E.2d at 26, relied upon

by the majority, we acknowledged the general duty upon persons

"to exercise ordinary care in the use and maintenance of [one's]

own property to prevent injury to others."    The jury instruction

actually approved by the Court, though, was a specific duty

tailored to the facts of that case and to a specific class of

persons.   Id. at 605-06, 62 S.E.2d at 26 ("We find no error in

                                 66
the ruling of the trial court, instructing the jury that it was

the duty of defendant to exercise ordinary care to prevent his

cow from running at large beyond the boundaries of his own

land."). 6

     In this case, the circuit court instructed the jury that

"[e]very person has the duty to exercise ordinary care in the

use and maintenance of its property to prevent injury or death

to others."   The instruction may be correct as a general

statement of the law, but it is not a correct instruction

concerning a case in which the allegation of negligence is a

failure to maintain a premises so as to prevent injury to one

traveling on a roadway.   A review of the cases cited to support

the jury instruction indicate that they are cases in which the

use and maintenance of the properties involved was such that




     6
       The majority also cites to Schulz v. Quintana, 576 P.2d
855, 856 (Utah 1978), for the court's recitation of the
obligation of a landowner "to make such reasonable use of his
property that it will not cause unreasonable harm to others in
the vicinity thereof." Yet the court in Schulz held that the
landowner owed no duty to the plaintiff who was traveling along
a highway when he stopped his car, entered the defendant's land,
and tripped and fell on a wooden stake. After discussing
specific duties that landowners owed to users of abutting
highways including those who may stray a few feet off course,
the court ruled there was no duty owed by the landowner to the
plaintiff since he ceased being a traveler on a highway and
became a trespasser. Id. at 856-57.


                                67
some dangerous instrumentality located thereon escaped from the

premises of the owner and caused direct physical injury. 7

     Contrary to the majority's suggestion otherwise, this Court

has consistently required that the plaintiff be an identifiable

individual or a member of a class of identifiable individuals to

justify the imposition of a duty owed by the defendant to the

particular plaintiff. 8

            "The question of liability for negligence
         cannot arise at all until it is established that
         the man who has been negligent owed some duty to
         the person who seeks to make him liable for his
         negligence. . . A man is entitled to be as
         negligent as he pleases towards the whole world if
         he owes no duty to them."

Dudley v. Offender Aid & Restoration of Richmond, Inc., 241 Va.
270, 277, 401 S.E.2d 878, 882 (1991) (quoting Le Lievre v.

Gould, 1 Q.B. 491, 497 (1893)).    Thus, "there is no such thing

as negligence in the abstract, or in general, or as sometimes is

said, in vacuo.    Negligence must be in relation to some person."

     7
       Perlin v. Chappell, 198 Va. 861, 863-64, 96 S.E.2d 805,
807-08 (1957) (bull escaped fenced-in area of a slaughterhouse
and stockyard, and injured a worker in a nearby shipyard); Rice
v. Turner, 191 Va. 601, 604-06, 62 S.E.2d 24, 25-26 (1950) (a
cow escaped from a fenced-in pasture and wandered onto a highway
in front of a car, causing an accident); Standard Oil Co. v.
Wakefield, 102 Va. 824, 826-28, 47 S.E. 830, 830-31 (1904)
(failure to properly adjust a valve allowing escape of dangerous
gas, causing injury when escaped gas exploded).
     8
       If the majority means to establish a duty owed by owners
and occupants of land to exercise due care in the use of their
land with regard to "drivers on private roads located on
adjacent lands," this would constitute a new duty that before
today did not exist under Virginia law and is not supported by
our existing precedent as previously discussed.
                                  68
Kent v. Miller, 167 Va. 422, 425-26, 189 S.E. 332, 334 (1937).

"The scope of the duty will vary with the circumstances of each

case, but it is always a duty owed to a discernible individual,

or to a class of which that individual is a member."   Dudley,
241 Va. at 278, 401 S.E.2d at 883; see also Marshall v. Winston,

239 Va. 315, 320, 389 S.E.2d 902, 905 (1990) (for negligence to

be actionable, the tort victim must be "an identifiable person,

or a member of an identifiable class of persons, to whom the

defendants owed a duty."); Kent, 167 Va. at 426, 189 S.E. at 334

("What may be negligence as to one person may not be so as to

another."); Boggs v. Plybon, 157 Va. 30, 38, 160 S.E. 77, 80

(1931) (Because the "duty varies in each case as the facts vary

. . . some particular act which would be actionable negligence

under one set of circumstances would give no basis for recovery

in another."). 9

     The general common law duty that the Court believes to

justify the circuit court's instruction in this case is present

     9
       "In the early English law, there was virtually no
consideration of duty" or "any notion of a relation between the
parties, or an obligation to any one individual as essential to
the tort." W. Page Keeton, et al., Prosser & Keeton on Torts §
53 at 356-57 (5th ed. 1984). In other words, "[t]he defendant's
obligation to behave properly apparently was owed to all the
world, and he was liable to any person whom he might injure by
his misconduct." Id. However, "when negligence began to take
form as a separate basis of tort liability, the courts developed
the idea of duty, as a matter of some specific relation between
the plaintiff and the defendant." Id.


                               69
in all tort cases.    In this instance, plaintiff's decedent was

operating a motor vehicle on a private roadway.    Virginia common

law has delineated the duty owed to one who is operating a motor

vehicle on a roadway.    It appears that the majority opinion will

undermine tort law as we know it and require a jury verdict in

every tort case based upon whether or not a plaintiff decides to

"impose the duty of general tort law," whether they have pled a

breach of that duty or not.

     In the context of property and land-use negligence, the

majority's adoption of a general maxim as the specific duty in

this case renders meaningless the stratified duties this Court

has previously established according to the status of the

plaintiff in relation to the defendant.    As we have explained,

"there is a marked difference between the duties which the

occupant of land owes to trespassers, licensees and invitees,

respectively.   Trespassers and bare licensees, as a rule, take

the risk of the place as they find it."    Pettyjohn & Sons v.

Basham, 126 Va. 72, 77-78, 100 S.E. 813, 814-15 (1919); see also

Franconia Assocs. v. Clark, 250 Va. 444, 446-47, 463 S.E.2d 670,

672-73 (1995). 10   However, an owner or occupant of land is liable


     10
       In fact, the majority's adoption of the abstract duty is
incongruent with the decision rendered in Lasley v. Hylton, ___
Va. ___, ___ S.E.2d ___ (2014)(this day decided) in which the
Court invoked the specific duty owed by a landowner to a social
guest, a more narrow duty than the general maxim relied upon by
the majority in this case.
                                  70
to a licensee, including a social guest, for injuries caused by

affirmative negligence.      Bradshaw v. Minter, 206 Va. 450, 453,

143 S.E.2d 827, 829 (1965).       In contrast, an owner or occupant

of land "must use ordinary care to keep his premises reasonably

safe for an invitee."     Tate v. Rice, 227 Va. 341, 345, 315
S.E.2d 385, 388 (1984).      An owner or occupant of land, though,

has no duty to warn an invitee of an unsafe condition that is

"open and obvious."     Id. 11   Under the majority's holding, the

decisions we have rendered defining the duties owed by owners

and occupants of land to trespassers, licensees, and invitees

are no longer relevant, if not impliedly overruled because every

plaintiff can now choose to rely upon this maxim if the duty

previously imposed by common law does not suit it.       In this

instance, the majority rules that RGR owed a duty to Settle, who

was not an entrant on RGR's premises, that it would not have

owed to a trespasser or licensee on its premises. 12



     11
       As the majority notes, RGR contends that the circuit
court relied upon premises liability law to impose a duty in
this case. RGR's point is well-taken because the duty imposed
by the circuit court mirrored the duty owed by an owner or
possessor of land to an invitee on its premises, which Settle
certainly was not. Yet, this duty failed to take into account
that an owner or occupant of land owes no duty to warn of an
open and obvious condition, which the stack of lumber surely
was.
     12
       The decisions we have rendered on duties owed by owners
and occupants of land have depended not only on the status of
the injured party in relation to the defendant, but on the use
                                     71
     In actions against owners and occupiers of land by

plaintiffs injured off the defendant's premises, we have

similarly required a relation between the defendant and

plaintiff that would justify the imposition of a duty.      As

discussed previously, we have imposed limited duties upon owners

and occupants of land to travelers on abutting public highways

and owners of adjoining land depending on the act or condition

encroaching upon the abutting highway or property.      For example,

in Cline, 284 Va. at 107-10, 726 S.E.2d at 17-18, we recognized

the "broad common law maxim" precluding "use of land so as to

injure the property of another" but analyzed and determined

whether there was a duty owed by the defendant to the plaintiff

in that case based on the specific duties owed by landowners to

travelers on abutting public highways and the nature of the
                                 13
encroachment onto the highway.         Under the majority's holding

in this case, the adoption of the broad maxim as the duty owed




of the premises and act complained of as well. For example, we
have "decline[d] to extend to a householder the duty imposed
upon commercial establishments, carriers, municipalities, and
landlords to remove natural accumulations of snow and ice within
a reasonable time after the end of a storm." Tate, 227 Va. at
348, 315 S.E.2d at 390.

     13
       See Price, 149 Va. at 543, 140 S.E. at 646 (recognizing
"two classes of things that an adjoining landowner may do at his
peril in connection with a public easement"); see also cases
cited supra note 4.
                                  72
eliminates the necessity of any assessment by the courts of the

duty owed by a defendant to a plaintiff in a given case.

     In sum, the Court's adoption of a broad maxim as the duty

in this case is inconsistent with the specifically defined

duties, including their limitations, this Court has previously

imposed upon owners and occupants of land.    Because the Court

adopts this general principle as the specific duty in this case

without regard to the plaintiff's status or relation to the

defendant or the nature of the purportedly dangerous condition

on the premises, the Court's holding imposes on all owners or

occupants of property a duty that is broader than that

previously imposed under circumstances in which either the duty

owed was more limited or even non-existent.

     Furthermore, because the Court approves a jury instruction

reciting this broad maxim as the controlling duty, specific jury

instructions traditionally given in cases against property

owners based upon these specific duties are no longer relevant.

See, e.g., 1 Virginia Model Jury Instructions – Civil, Nos.

23.000 through 23.130 and 29.000.    A plaintiff can now elect to

rely on this general maxim and its corresponding instruction as

establishing the duty.   Under the Court's holding, therefore,

the general maxim establishes the duty in property and land-use

negligence cases and it is no longer necessary or even

appropriate to determine what specific duty a particular

                                73
defendant owes to a particular plaintiff in a given case.     Thus,

for all intents and purposes, the Court has eliminated duty as

an essential element in actions alleging negligence against

owners and occupants of property.

     III.   Contributory Negligence

     I also disagree with the majority's holding that the issue

of Settle's contributory negligence was properly submitted to

the jury.   As recited by the majority, this case was previously

decided, and upon a petition for rehearing, the Court's opinion

was withdrawn and a new majority opinion is now issued.   I

believe the Court's initial opinion, holding that Settle was

contributorily negligent as a matter of law, was correct.

Therefore, I incorporate herein the Court's original analysis.

Additionally, in my opinion, Mrs. Settle's own evidence

established that Settle was contributorily negligent as a matter

of law in deciding to cross railroad tracks under circumstances

in which, under her view of the case, neither looking nor

listening could have led Settle to avoid the collision.

     RGR asserts that the circuit court erred by denying its

motions to strike and to set aside the verdict because Settle

was contributorily negligent as a matter of law.   RGR contends

that Settle was familiar with the Kapp Valley Way crossing, and

that although other individuals heard the train's horn when it

approached the Route 15 crossing, Settle did not look to his

                                74
right or left and did not stop before attempting to cross the

railroad tracks despite the approaching train.    According to

RGR, Settle failed to exercise reasonable care before crossing

the tracks and his failure to do so was a proximate cause of the

accident.

     As Settle approached the Kapp Valley Way railroad crossing,

he "had the duty to look and listen with reasonable care; he did

not have the absolute duty to discover the presence of the

train, unless by so looking and listening he was bound to have

discovered it."   Norfolk & W. Ry. Co. v. Greenfield, 219 Va.
122, 132, 244 S.E.2d 781, 786-87 (1978). 14   "Repeatedly, we have

said that a railroad track is a proclamation of danger and the

operator of a vehicle approaching a grade crossing 'is required

to look and listen at a time and place when both looking and

listening will be effective,' intelligently using both eyes and

ears."    Wright v. Norfolk & W. Ry. Co., 245 Va. 160, 171, 427
S.E.2d 724, 730 (1993) (quoting Norfolk & W. Ry. Co. v. Epling,

189 Va. 551, 557, 53 S.E.2d 817, 820 (1949)).    Further, "[i]f a

traveler drives blindly upon a crossing whether his view is

     14
       The jury was instructed that "[a] driver crossing train
tracks has the duty to look and listen with reasonable care; he
[does] not have the absolute duty to discover the presence of
the train, unless by so looking and listening he was bound to
have discovered it," and that a driver has the "duty to use
ordinary care to look and listen effectively for an approaching
train before crossing the tracks," even if the railroad failed
to sound a horn, and "to stay off the tracks if he becomes aware
of an approaching train."
                                 75
obstructed or unobstructed, takes no precautions for his safety

and is injured, his negligence will preclude any recovery on his

part."    Southern Ry. Co. v. Campbell, 172 Va. 311, 318, 1 S.E.2d
255, 258 (1939).     "'He can not wait until his view is obstructed

and say it would have been useless for him to have looked

then.'"    Id. (quoting Virginian Ry. Co. v. Rodgers, 170 Va. 581,

587, 197 S.E. 476, 478 (1938)).

     We applied these principles in Wright, the facts of which

are strikingly similar to those in this case.      There, the

plaintiff, an experienced dump truck driver, was "thoroughly

familiar" with a public railroad crossing, having "traversed it

in his truck on nine occasions during a two-day period before" a

collision occurred between his truck and a train.       Wright, 245
Va. at 171, 427 S.E.2d at 730.      The plaintiff was aware that he

needed to rely on his senses of sight and sound to detect an

approaching train because there were no automatic warning

devices at the crossing.      Id.   He further knew of "the

limitations to sight and hearing" due to the configuration of

his truck's cab and the angle of the street relative to the

railroad tracks.     Id.   Nevertheless, the plaintiff "drove his

truck from a stopped position of safety onto the crossing

directly in front of the train when its engine was less than ten

feet away."    Id.



                                    76
       The plaintiff's experts in that case testified that it was

"impossible" for the plaintiff to have seen or heard the train

and that the crossing was "not reasonably safe" and

"ultrahazardous."   Id. at 164-65, 427 S.E.2d at 726 (internal

quotation marks omitted).    Nevertheless, the trial court

concluded that the plaintiff was contributorily negligent as a

matter of law.   We agreed, stating that the plaintiff, "knowing

the dangers to be encountered at the crossing," could have taken

numerous steps to avoid the collision, including "open[ing] his

window after his truck had been loaded and before [leaving] the

quarry [or] making a wider right turn, thus bringing his truck

to an attitude with relation to the crossing that he could see

clearly north along the track."     Id. at 171-72, 427 S.E.2d at

730.   But, the plaintiff did none of those things and thereby

caused the accident.    Id. at 172, 427 S.E.2d at 730; see also

Greenfield, 219 Va. at 133, 244 S.E.2d at 787.

       We should reach the same conclusion in this case.    The

uncontradicted evidence established that Settle was familiar

with the crossing, having proceeded through it numerous times on

the day of the accident.    He had notice of the limited sightline

posed by the configuration of the lumber stacks and the angle of

the tracks to both east and west.      In light of this known

danger, "reasonable care" required Settle to approach the

crossing in such a way that would allow him to stop before

                                  77
reaching the tracks if, by looking and listening, he was bound

to detect an approaching train.    See Campbell, 172 Va. at 317, 1
S.E.2d at 257 ("A traveler . . . must always exercise care

proportioned to the known danger, and this care must be such as

one who knows the danger and of the prior right of passage [of

the moving train] would be expected to exercise.").

     According to the individuals who witnessed the accident,

Settle was traveling slowly as he approached the crossing, at a

speed of approximately five miles per hour or less.   Regardless

of his speed, Settle did not approach the crossing in a manner

that would have enabled him to stop when looking and listening

with reasonable care would have revealed the presence of the

train.   Either Settle failed to look and listen with reasonable

care; or if he did so, he failed to see the plainly visible

approaching train; or if he did observe the train, he failed to

stop before traveling onto the tracks.   Under any of these

scenarios, Settle failed to exercise reasonable care for his own

safety despite the known dangerous sightline at the Kapp Valley

Way crossing.   See Norfolk & W. Ry. Co. v. Benton, 160 Va. 633,

641, 169 S.E. 560, 563 (1933) (holding that the plaintiff

"either did not look toward the approaching train which was in

his plain view practically all the time, or if he looked no heed

was given to it" and that "[s]uch conduct in either event [was]

contributory negligence as a matter of law"); Norfolk & W. Ry.

                                  78
Co. v. Hardy, 152 Va. 783, 796, 148 S.E. 839, 842 (1929) (same);

Rodgers, 170 Va. at 589, 197 S.E. at 479 (same).     Settle's

failure to do so was negligence as a matter of law and that

negligence was a proximate cause of the accident and his death.

See Ford Motor Co. v. Boomer, 285 Va. 141, 150, 736 S.E.2d 724,

728 (2013) ("The proximate cause of an event is that act or

omission which, in natural and continuous sequence, unbroken by

an efficient intervening cause, produces that event, and without

which that event would not have occurred.") (internal quotation

marks and citation omitted).

     In contrast to the facts in Wright and in this case, those

in Campbell were such that a jury, not the trial court, should

determine whether the plaintiff there was contributorily

negligent.   In Campbell, obstructions prevented the plaintiff

from having a clear view of the railroad tracks for trains

approaching from the right until the front of his truck was near

the rails.   172 Va. at 315, 1 S.E.2d at 256.    The automatic

warning gong with a red light in its center was flashing when

the train moved forward over the crossing and stopped when the

train advanced beyond the crossing.    Id.   After lowering his

window, looking, and listening, the plaintiff believed that the

train had passed on and thus drove slowly onto the crossing,

when his truck was struck by the backward movement of the train

coming from the plaintiff's right.    Id.    We concluded that the

                                79
plaintiff's "conduct on approaching the crossing under the

surrounding conditions, measured by what a prudent man in the

exercise of ordinary care would have done under like

circumstances, was at least such as would cause fair-minded men

to differ."   Id. at 319, 1 S.E.2d at 258.    We cannot say the

same with regard to Settle's conduct.

     Mrs. Settle, however, argues that the question of

contributory negligence was for the jury because pertinent facts

were disputed and because Settle faced a predicament at the

crossing, helpless to oncoming trains whether he stopped at the

crossing or approached it slowly.    If Settle had stopped his

truck just past the lumber stacks so he could see a train coming

from the west, Mrs. Settle contends, he would have been unable

to get his dump truck moving fast enough to safely cross the

tracks before a train — not viewable at the time he stopped —

could have approached from the east, where a curve in the track

limited Settle's visibility to 600 feet.     Because Settle's

truck, when fully loaded, could accelerate at the rate of only

one-to-two miles per hour in first gear and three-to-four miles

per hour in second gear, and because shifting gears in the truck

took additional time, Mrs. Settle argues that stopping to look

for oncoming trains would have put Settle at great risk to be

hit by a train approaching from the east.



                                80
     However, Mrs. Settle's argument itself establishes the

basis for contributory negligence as a matter of law.   She

asserts that due to the size and gearing characteristics of

Settle's dump truck and the weight of the load he was hauling,

it was both "dangerous to stop" and "dangerous to go" upon

approaching the Kapp Valley Way crossing.   In particular, if

Settle looked to his right upon clearing the lumber stack and

saw an oncoming train, he would not have had sufficient time and

distance to stop his truck even at walking speed.   If Settle did

stop prior to crossing the tracks and determined no train was

coming from the west and then proceeded to cross the tracks, he

would not have had sufficient time to avoid a collision with a

train coming from the east, with only 600 feet of track visible

to the east.   Therefore, she argues that Settle could not avoid

a collision with an oncoming train regardless of the speed at

which he was driving and regardless whether he looked and saw an

oncoming train.

     Mrs. Settle argues that the safest course for Settle was to

approach the crossing slowly without stopping despite the fact

that this course was no safer than stopping before crossing.

The majority concludes that "Settle was forced to rely on his

hearing," a course that was also unsafe due to his diminished




                                81
ability to hear. 15   This "dangerous to stop" and "dangerous to

go" predicament was known to Settle who, prior to the accident,

made six trips to deliver gravel to the construction site on the

day of the accident alone.    With full knowledge of these

conditions – that he would not be able to stop if he saw a train

and would not be able to hear if the train blew its whistle -

Settle chose to proceed into the crossing.    In other words, no

precaution was reasonable once Settle made the decision to

cross. 16

      Under Mrs. Settle’s view of the evidence, then, the issue

is not whether Settle discharged his duty to look and listen in

such a manner that was effectual because, under Mrs. Settle's

view of the case, looking and listening could never be effectual

considering the presence of the lumber stack, the size of

Settle's truck, the gearing characteristics, the weight of his

      15
       The fallacy in this reasoning and Mrs. Settle's
contention is that this position assumes Settle was "forced" to
cross the tracks in the first place. Under this rationale,
Settle's only option was to attempt a crossing that was unsafe
regardless of whether he looked or listened and regardless of
whether he approached slowly or stopped. Thus, according to
Mrs. Settle and the majority, Settle's contributory negligence
was a question for the jury since reasonable minds could differ
as to whether approaching the crossing at a slow rate of speed
constituted the exercise of due care. Yet, under Mrs. Settle's
view of the evidence and her argument, even approaching the
crossing at a slow rate of speed was no precaution at all.
      16
       A Norfolk Southern employee testified that as a result of
the construction traffic, a flagging service could have been
requested at the Kapp Valley Way crossing, but no such request
was received.
                                  82
load, and his diminished ability to hear noises outside his cab.

Rather, the issue is whether reasonable minds could differ on

whether Settle was exercising reasonable care for his own safety

when he chose to cross railroad tracks under circumstances in

which no amount of looking and listening could have avoided a

collision with an oncoming train.    As we have stated, "[i]f a

traveler drives blindly upon a crossing whether his view is

obstructed or unobstructed, takes no precautions for his safety

and is injured, his negligence will preclude any recovery on his

part."   Campbell, 172 Va. at 318, 1 S.E.2d at 258.   In my view,

reasonable minds could not differ on the conclusion that Settle

took no precautions for his safety in deciding to cross railroad

tracks under circumstances, established by Mrs. Settle's own

evidence and arguments, in which neither looking nor listening

could have led him to avoid the collision.




                                83